Exhibit 10.47

 

THIRD AMENDMENT TO FINANCING AGREEMENT

 

This THIRD AMENDMENT TO FINANCING AGREEMENT, dated as of December 27, 2002 (this
“Amendment”), is entered into by and among FiberMark, Inc., a Delaware
corporation (“FiberMark”), FiberMark Durable Specialties, Inc., a Delaware
corporation, FiberMark North America, Inc., a Delaware corporation (formerly
known as FiberMark Filter and Technical Products, Inc.), FiberMark Office
Products, LLC, a Vermont limited liability company, FiberMark DSI Inc., a New
York corporation (each individually a “Borrower” and collectively, the
“Borrowers”), The CIT Group/Business Credit, Inc., a New York corporation (in
its capacity as agent for the Lenders, the “Agent”) and the Lenders.

 

A.            The Borrowers, FiberMark, the Lenders and the Agent are parties to
that certain Fourth Amended and Restated Financing Agreement and Guaranty dated
as of January 31, 2002 (the “Original Financing Agreement”), as amended by that
certain First Amendment to Financing Agreement dated as of April 8, 2002 (the
“First Amendment”) and that certain Second Amendment to Financing Agreement
dated as of October 31, 2002 (the “Second Amendment”).  The term “Financing
Agreement” as used herein means the Original Financing Agreement as amended by
the First Amendment and the Second Amendment.  Pursuant to, and on the terms and
conditions of, the Financing Agreement the Lenders have agreed to extend credit
to the Borrowers.

 

B.            The Obligors have requested that the Lenders establish a
subfacility of $10,000,000, a portion of which shall be used for capital
expenditures by one or more Borrowers and a portion of which shall be used for
working capital and general corporate purposes by one or more Borrowers.  The
Lenders, on the terms and conditions, and subject to the limitations, set forth
herein, are willing to modify the Financing Agreement to provide for such
subfacility.

 

Accordingly, the Borrowers, the Guarantors, the Lenders and the Agent agree as
follows:


 


1.                                      DEFINED TERMS.  ALL
INITIALLY-CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS
ASCRIBED TO THEM IN THE FINANCING AGREEMENT, UNLESS THE CONTEXT CLEARLY
INDICATES OTHERWISE.


 


2.                                      AMENDMENTS TO FINANCING AGREEMENT.


 


2.1                               AMENDMENTS TO ARTICLE I.

 

(A)           EACH DEFINITION SET FORTH BELOW IS HEREBY ADDED TO ARTICLE I OF
THE FINANCING AGREEMENT IN PROPER ALPHABETICAL ORDER:

 

“Aggregate Capex Principal” means, as of any date of determination, the
aggregate outstanding principal balance of all Capex Loans as of the applicable
date.

 

“Calendar Quarter” means each consecutive three (3) month period ending on a
Quarterly Payment Date.

 

“Capex Availability” means the lesser of (a) the Capex Subfacility less the
aggregate original principal amount of all Capex Loans previously funded; and

 

--------------------------------------------------------------------------------


 

(b) the Revolving Credit Facility less the outstanding aggregate amount of all
outstanding Obligations of all the Borrowers taken together.

 

“Capex Loan” means the Initial Capex Loan and each subsequent advance under the
Capex Subfacility.

 

“Capex Loan Maturity Date” means, with respect to each Capex Loan, the earlier
of (a) the Quarterly Payment Date that is two (2) years and nine (9) months from
the first Quarterly Payment Date on which a payment is due with respect to such
Capex Loan and (b) the Revolving Credit Commitment Termination Date.

 

“Capex Prepayment Premium” means, with respect to any prepayment of all or any
portion of a Capex Loan, as of any date of determination, an amount equal to the
outstanding principal of such Capex Loan being prepaid as of such date
multiplied by the applicable percentage set forth below:

 

Date of Payment

 

Percentage

 

Prior to the date that is 12 months from the date such Capex Loan is funded

 

1.75

%

On or after the date that is 12 months, but prior to the date that is 24 months,
from the date such Capex Loan is funded

 

0.75

%

Anytime thereafter prior to the applicable Capex Loan Maturity Date

 

0.50

%

 

“Capex Subfacility” means an amount equal to $10,000,000.

 

“Converting Facilities Equipment” means all currently owned or hereafter
acquired interest of Borrowers, or any of them, in the machinery, equipment,
furnishings and fixtures described on Schedule 1.01A, and all additions,
substitutions and replacements thereof, together with (a) all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto; (b) all software and intellectual property used in connection with the
foregoing or that is necessary for the operation of the foregoing in the
ordinary course and in a manner that is safe and that complies with applicable
law; and (c) all proceeds and products of the foregoing, of whatever sort.

 

“Converting Facilities Equipment’s Net OLV” means the net orderly liquidation
value of the Converting Facilities Equipment as set forth in that certain
appraisal dated November 8, 2002, with an effective date of September 20, 2002,
by DoveBid Valuation Services, Inc.

 

“Equipment Costs” means, with respect to Financed Equipment, an amount not in
excess of eighty percent (80%) of the acquisition costs of such Financed
Equipment (determined at the time of acquisition), exclusive of costs related to
assembly, installation, maintenance, shipping, taxes and import or custom
charges related thereto.

 

2

--------------------------------------------------------------------------------


 

“Financed Equipment” means any equipment purchased by a Borrower and financed in
whole or in part with the proceeds of a Capex Loan, together with (a) all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto; (b) all software and intellectual property used in connection
with the foregoing or that is necessary for the operation of the foregoing in
the ordinary course and in a manner that is safe and that complies with
applicable law; and (c) all proceeds and products of the foregoing, of whatever
sort.

 

“Initial Capex Loan” means the initial advance under the Capex Subfacility, to
be funded on the date hereof in the amount of the Initial Capex Loan Amount.

 

“Initial Capex Loan Amount” means the lesser of (a) eighty-five percent (85%) of
the Converting Facilities Equipment’s Net OLV and (b) Three Million Dollars
($3,000,000).

 

“Lowville Capex Loan” means an advance to be made under the Capex Subfacility
the proceeds of which will be used by a Borrower to purchase Financed Equipment
installed, or to be installed, at that certain real property more commonly known
as 7740 West Street, Lowville, New York.

 

(b)           The following definitions set forth in Article I of the Financing
Agreement are hereby amended and restated to read in their entirety as set forth
below:

 

“Applicable Lending Office” means, for each of the Lenders, the lending office
of such Lender (or of an Affiliate of such Lender) designated as such for such
Type of Loan on the signature page hereto or in the applicable Assignment and
Acceptance Agreement or such other office of such Lender (or of an Affiliate of
such Lender) as such Lender may from time to time specify to Agent and the
Borrowers as the office by which its Revolving Credit Loans or Capex Loans of
such Type are to be made and maintained.

 

“Applicable Margin” means (a) with respect to all Revolving Credit Loans, the
relevant “Applicable Margin”, determined in accordance with Schedule 1.01 based
on the Leverage Ratio as of the date of determination; and (b) with respect to
(i) Capex Loans that are Libor Rate Loans, three and one-half percent (3.50%)
and (ii) Capex Loans that are Chase Manhattan Bank Rate Loans, two percent
(2.00%).

 

“Availability” means:

 

(a)                                  Through the date on which the financial
statements described in Section 9.01(a) hereof are delivered to the Agent for
the period ending December 31, 2003, which demonstrate compliance with the
financial covenants set forth in Sections 11.01, 11.02 and 11.03 hereof, the
excess of

 

(i)            the least of (A) the Borrowing Base plus the Aggregate Capex
Principal; (B) the Revolving Credit Facility; and (C) the 1996 Indenture Limit;
over

 

3

--------------------------------------------------------------------------------


 

(ii)           the sum of (A) the outstanding aggregate amount of all
outstanding Obligations of all the Borrowers taken together, and (B) the
Availability Block; and

 

(b)                                 After the date on which the financial
statements described in Section 9.01(a) hereof are delivered to the Agent for
the period ending December 31, 2003, which demonstrate compliance with the
financial covenants set forth in Sections 11.01, 11.02 and 11.03 hereof, the
excess of

 

(i)            the least of (A) the Borrowing Base plus the Aggregate Capex
Principal; (B) the Revolving Credit Facility; and (C) the 1996 Indenture Limit;
over

 

(ii)           the outstanding aggregate amount of all outstanding Obligations
of all the Borrowers taken together.

 

“Chase Manhattan Bank Rate Loans” means that portion of the Revolving Credit
Loans or any Capex Loan with respect to which a Borrower has elected to use the
Chase Manhattan Bank Rate for interest rate calculations.

 

“Collateral” means, collectively, (i) all of each Obligor’s right, title and
interest, whether now owned or hereafter acquired, in and to all present and
future Accounts and Inventory, wherever located, including all rights under all
permits granted in favor of any Borrower relating to the facility in
Brattleboro, Vermont and to any facility at which any Financed Equipment or the
Converting Facilities Equipment is located; and, to the extent not otherwise
included, all proceeds and products of any and all of the foregoing, in whatever
form (including, but not limited to, accounts, chattel paper, commercial tort
claims, deposit accounts, documents, goods, instruments, investment property,
letter-of-credit rights, letters of credit, money, oil, gas or other minerals
before extraction, and general intangibles); (ii) the Brattleboro Collateral;
(iii) all of each Obligor’s right, title and interest, whenever acquired, in the
Financed Equipment, together with all additions or accessions thereto and
replacements or substitutions thereof and all proceeds and products of any and
all of the foregoing, in whatever form; and (iv) all of each Obligor’s right,
title and interest, whenever acquired, in the Converting Facilities Equipment,
together with all additions or accessions thereto and replacements or
substitutions thereof and all proceeds and products of any and all of the
foregoing, in whatever form.

 

“Lender Loan Commitment” means, with respect to each Lender’s making of the
Revolving Credit Loans and the Capex Loans, the obligation of such Lender to
make Revolving Credit Loans and Capex Loans under this Financing Agreement up to
the aggregate principal amount outstanding at any time equal to the sum of its
Revolving Credit Commitment and its Pro Rata Share of the Overadvance
Availability.

 

“Libor Period” or “Libor Rate Period” means a thirty (30) day, sixty (60) day,
or ninety (90) day interest period with respect to Libor Rate Loans, as selected
by a Borrower.

 

4

--------------------------------------------------------------------------------


 

“Libor Rate Loans” means that portion of the Revolving Credit Loans or any Capex
Loan with respect to which a Borrower has elected to use the Libor Rate for the
interest calculations.

 

“Permitted Encumbrances” means:

 

(a)           Liens expressly permitted, or consented to, by the Agent;

 

(b)           Customarily Permitted Liens;

 

(c)           Liens granted the Agent by an Obligor;

 

(d)           Liens of judgment creditors provided such Liens do not exceed, in
the aggregate, at any time, Two Hundred Fifty Thousand Dollars ($250,000) (other
than Liens bonded or insured to the reasonable satisfaction of the Agent);

 

(e)           Liens for taxes not yet due and payable or which are the subject
of a Good Faith Contest and which Liens are not (x) other than with respect to
Real Estate, senior to the Liens of the Agent or (y) for taxes due the United
States of America; provided, however, that in no event shall any Environmental
Lien be deemed to be a Permitted Encumbrance;

 

(f)            Liens granted by any Obligor on any of its assets other than (i)
the Brattleboro Collateral, the Financed Equipment or the Converting Facilities
Equipment, (ii) such Obligor’s Accounts, (iii) such Obligor’s Inventory, or (iv)
such Obligor’s equity interest, direct or indirect, in any of its Subsidiaries,
other than in non-Domestic Subsidiaries acquired after the date of this
Financing Agreement that own neither (x) any equity interest in a Domestic
Subsidiary of any Obligor, (y) any equity interest in a non-Domestic Subsidiary
of any Obligor owned as of the date of this Financing Agreement, nor (z) any
property described in any of the preceding clauses (i) through (iii) of this
paragraph (f) that has been, or is, acquired from an Obligor; and

 

(g)           Purchase Money Liens.

 

“Pro Rata Share” means, for purposes of this Financing Agreement and with
respect to each Lender, in the case of the Revolving Credit Loans, the Capex
Loans, the Unused Line Fees and the Overadvances, a fraction, the numerator of
which is such Lender’s Revolving Credit Commitment and the denominator of which
is the total of all the Lenders’ Revolving Credit Commitments.

 

“Purchase Money Liens” means Liens on any item of equipment (other than the
Financed Equipment and, if applicable, the Converting Facilities Equipment)
acquired by an Obligor after the Closing Date, provided that (a) each such Lien
shall attach only to the property to be acquired, (b) a description of the
property so acquired is furnished to the Agent, and (c) the debt incurred in
connection with such acquisitions shall not exceed, in the aggregate for all
Obligors, Five Hundred Thousand Dollars ($500,000) in any Fiscal Year.

 

5

--------------------------------------------------------------------------------


 

“Required Lenders” means, on the date calculation of Required Lenders is made,
the Lenders having Revolving Credit Commitments to lend at least sixty-six and
two-thirds percent (66 2/3%) of the Revolving Credit Loans hereunder (or if the
Revolving Credit Commitments have terminated and there remain outstanding
Revolving Credit Loans or Capex Loans, Lenders holding sixty-six and two-thirds
percent (66 2/3%) of the sum of the Revolving Credit Loans plus the Aggregate
Capex Principal); provided that for so long as there are only two Lenders (each
of them an Initial Lender or an assignee of the entire Pro Rata Share of the
Revolving Credit Facility initially owned by one of the Initial Lenders), each
of which has a 50% Pro Rata Share, Required Lenders shall mean CITBC and any
assignee of CITBC’s entire Pro Rata Share of the Revolving Credit Facility.

 

“Settlement Date” means the date each week on which the Agent and the Lenders
shall settle amongst themselves so that the Agent shall not have, as Agent, any
money at risk and on such Settlement Date each of the Lenders shall have its Pro
Rata Share of all outstanding Revolving Credit Loans and Capex Loans, based upon
its Revolving Credit Commitment.  Notwithstanding the previous sentence, upon
the occurrence of an Event of Default or a continuing decline or increase of the
Revolving Credit Loans, Capex Loans or other Obligations, the Agent may, at its
discretion, elect to settle its and the Lenders’ accounts more often than
weekly.

 

“Unused Line Fee” means the aggregate fee due to the Agent for the ratable
benefit of the Lenders at the end of each Calendar Quarter for each Lender Loan
Commitment, determined by multiplying the difference between the Revolving
Credit Facility and the average daily amount of the outstanding Revolving Credit
Loans and Capex Loans for such Calendar Quarter by the applicable rate set forth
on Schedule 1.01 for the number of days in said Calendar Quarter.


 


2.2                               USAGE OF “REVOLVING CREDIT LOANS”.


 


(A)           IN EACH OF THE FOLLOWING SECTIONS OF THE FINANCING AGREEMENT, EACH
INSTANCE OF THE TERM “REVOLVING CREDIT LOANS” IS HEREBY AMENDED AND RESTATED TO
READ “REVOLVING CREDIT LOANS AND CAPEX LOANS”:  3.08, 3.16, 3.18, 3.20, 14.03
AND 14.07.

 


(B)           IN EACH OF THE FOLLOWING SECTIONS OF THE FINANCING AGREEMENT, EACH
INSTANCE OF THE TERM “REVOLVING CREDIT LOANS” IS HEREBY AMENDED AND RESTATED TO
READ “REVOLVING CREDIT LOANS AND/OR CAPEX LOANS”:  3.17, 13.10 (PROVIDED THAT
ANY NEW LOANS MADE PURSUANT TO THE LAST TWO SENTENCES OF THE SECOND PARAGRAPH
THEREOF SHALL BE MADE AS REVOLVING CREDIT LOANS), 14.01, 14.04 AND 14.06.

 

(c)           In Section 12.02 of the Financing Agreement, each of the first two
instances of the term “Revolving Credit Loans” is hereby amended and restated to
read “Revolving Credit Loans and/or Capex Loans”.

 

(d)           Clause (a) of Section 12.02 of the Financing Agreement is hereby
amended and restated to read in its entirety as follows:

 

6

--------------------------------------------------------------------------------


 

(a) declare (i) the Revolving Credit Commitments terminated, whereupon such
Revolving Credit Commitments shall forthwith terminate immediately and any
accrued fees shall forthwith become due and payable and (ii) all Obligations and
all other amounts payable under this Financing Agreement and any other Loan
Documents to be, whereupon the same shall become, forthwith due and payable
without presentment, demand or protest of any kind, all of which are hereby
waived by the Borrowers, anything contained in this Financing Agreement to the
contrary notwithstanding, and, as liquidated damages for loss of a bargain and
not as a penalty, a lost transaction fee shall be due and payable in addition to
the accelerated amounts set forth herein equal to the full outstanding principal
amounts of the Revolving Credit Loans being accelerated multiplied by two
percent (2%) plus the Capex Prepayment Premium;

 

(e)           In the first paragraph of each of Article IX and Article X of the
Financing Agreement, each instance of the term “Revolving Credit Loans” is
hereby amended and restated to read “Revolving Credit Loans and/or Capex Loans”.

 

(f)            In Section 13.08 of the Financing Agreement, the term “Revolving
Credit Loan” is hereby amended and restated to read “Revolving Credit Loan
and/or Capex Loan”.

 

(g)           In Section 14.01 of the Financing Agreement, each instance of the
term “Revolving Credit Note” is hereby amended and restated to read “Revolving
Credit Note and/or Capex Loan” and each instance of the term “Revolving Credit
Notes” is hereby amended and restated to read “Revolving Credit Notes and/or
Capex Loans”.


 


2.3                               AMENDED AND RESTATED SECTION 3.01 OF THE
FINANCING AGREEMENT.  SECTION 3.01 OF THE FINANCING AGREEMENT IS HEREBY AMENDED
AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 


SECTION 3.01.          REVOLVING CREDIT LOANS.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS FINANCING AGREEMENT, EACH LENDER SEVERALLY AGREES TO MAKE
LOANS (TOGETHER WITH ALL “REVOLVING CREDIT LOANS,” AS DEFINED IN, AND MADE
PURSUANT TO, THE SEPTEMBER 1999 AGREEMENT THAT REMAIN OUTSTANDING AS OF THE
CLOSING DATE, “REVOLVING CREDIT LOANS”) TO EACH BORROWER FROM TIME TO TIME
DURING THE PERIOD FROM THE CLOSING DATE TO THE REVOLVING CREDIT COMMITMENT
TERMINATION DATE, PROVIDED THAT, SUBJECT TO SECTION 3.03, (A) THE AMOUNT OF EACH
REVOLVING CREDIT LOAN DOES NOT EXCEED THE THEN EFFECTIVE AVAILABILITY, AND (B)
THE AGGREGATE PRINCIPAL AMOUNT OF ALL REVOLVING CREDIT LOANS OUTSTANDING AT ANY
TIME PLUS THE L/C OUTSTANDINGS DOES NOT EXCEED THE LESSER OF:  (I) THE REVOLVING
CREDIT FACILITY MINUS THE AGGREGATE CAPEX PRINCIPAL AND (II) THE THEN EFFECTIVE
BORROWING BASE (“REVOLVING CREDIT LIMIT”).  WITHIN THE LIMITS OF THE REVOLVING
CREDIT LIMIT EACH BORROWER MAY BORROW, MAKE A PAYMENT PURSUANT TO SECTION 3.10,
AND REBORROW UNDER THIS SECTION 3.01.  THE REVOLVING CREDIT LOANS MAY BE
OUTSTANDING AS CHASE MANHATTAN BANK RATE LOANS OR LIBOR RATE LOANS.  EACH TYPE
OF REVOLVING CREDIT LOAN OF EACH LENDER SHALL BE MADE AND MAINTAINED AT SUCH
LENDER’S APPLICABLE LENDING OFFICE FOR SUCH TYPE OF LOAN.  EACH “REVOLVING
CREDIT LOAN,” AS DEFINED IN, AND MADE PURSUANT TO, THE SEPTEMBER 1999 AGREEMENT
THAT REMAINS OUTSTANDING


 

7

--------------------------------------------------------------------------------


 

as of the Closing Date, shall constitute a “Revolving Credit Loan” for purposes
of this Financing Agreement (including, without limitation, for purposes of
determining Availability).


 


2.4          AMENDED AND RESTATED SECTION 3.09 OF THE FINANCING AGREEMENT. 
SECTION 3.09 OF THE FINANCING AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ
IN ITS ENTIRETY AS FOLLOWS:

 

Section 3.09.  Application of Payments.  Subject to Sections 5.03(b) and 9.07
hereof, notwithstanding anything to the contrary contained in this Article 3 or
in this Financing Agreement (other than Sections 5.03(b) and 9.07), the Agent
shall apply all amounts received by it in payment of Accounts or Obligations of
the applicable Borrower in the following order: (i) first to Reimbursement
Obligations; (ii) second to Revolving Credit Loans that are Chase Manhattan Bank
Rate Loans; (iii) third to Revolving Credit Loans that are Libor Rate Loans;
(iv) fourth to Capex Loans that are Chase Manhattan Bank Rate Loans; and (v)
fifth to Capex Loans that are Libor Rate Loans; provided, however, (a) upon the
occurrence of an Event of Default or (b) in the event the aggregate amount of
outstanding Revolving Credit Loans of the Borrowers which are Libor Rate Loans
exceeds the Revolving Credit Limit, the Agent may apply all such amounts
received by it to the payment of Obligations in such manner and in such order as
the Agent may elect in its reasonable business discretion.  In the event that
any such amounts are applied to Revolving Credit Loans or Capex Loans of any
Borrower which are Libor Rate Loans, such application shall be treated as a
prepayment of such loans of such Borrower and the Agent shall be entitled to the
Libor Rate Prepayment Premium and the Capex Prepayment Premium with respect
thereto.


 


2.5                               AMENDED AND RESTATED SECTION 3.10 OF THE
FINANCING AGREEMENT.  SECTION 3.10 OF THE FINANCING AGREEMENT IS HEREBY AMENDED
AND RESTATED TO READ IN ITS ENTIRETY AS SET FORTH BELOW:

 

Section 3.10.          Prepayments.  Subject to the limitation noted below, and
without limiting Section 5.03(b) hereof, any Borrower may prepay its Revolving
Credit Loans or Capex Loans upon at least one (1) Business Day’s notice to Agent
in the case of Chase Manhattan Bank Rate Loans, and at least three (3) Business
Day’s notice to Agent in the case of Libor Rate Loans, in whole or in part with
accrued interest to the date of such prepayment on the amount prepaid, provided
that (a) each partial prepayment shall be, in the case of a Libor Rate Loan, in
a principal amount of not less than One Million Dollars ($1,000,000) and
integral multiples of One Hundred Thousand Dollars ($100,000); (b) Libor Rate
Loans prepaid on any Business Day other than the last day of the Libor Period
applicable for such Loan shall require such Borrower to pay the Libor Rate
Prepayment Premiums; and (c) any prepayment of all or any part of a Capex Loan
shall be accompanied by payment of any applicable Capex Prepayment Premium.

 

In the event that the Borrowers shall cause the Revolving Credit Facility to be
cancelled effective as of any date prior to the then-current Revolving

 

8

--------------------------------------------------------------------------------


 

Credit Commitment Termination Date and FiberMark or any Borrower shall obtain an
alternative commitment from another lender for financing, all Borrowers shall
prepay all Revolving Credit Loans and Capex Loans in whole with accrued interest
to the date of such cancellation and shall provide either (a) cash collateral in
an amount equal to 105% of the aggregate amount remaining available to be drawn
under all L/Cs or (b) an indemnification, in form and substance reasonably
satisfactory to the Agent, from a commercial bank or other financial institution
acceptable to the Agent for the L/C Obligations with respect to the L/Cs.  In
addition, unless such cancellation is in connection with (i) an offering of
senior notes registered under the Securities Exchange Act of 1934, as amended,
or (ii) an Asset Acquisition (as defined in either Indenture), the Borrowers
shall pay to the Agent, for the ratable account of each Lender, a prepayment fee
in the amount of (A) 1% of the Revolving Credit Facility, other than with
respect to such portion of the Revolving Credit Facility comprised of Capex
Loans and (B) with respect to Capex Loans, the Capex Prepayment Premium.

 

To the extent that, at any time, the sum of the outstanding principal amount of
all the Revolving Credit Loans plus the L/C Outstandings taken together exceeds
the Revolving Credit Limit, the Borrowers shall pay to the Agent, for the
ratable benefit of the Lenders, the amount of such excess which shall be applied
by the Agent in the following order: (i) first to Reimbursement Obligations;
(ii) second to Revolving Credit Loans that are Chase Manhattan Bank Rate Loans;
and (iii) third to Revolving Credit Loans that are Libor Rate Loans.  To the
extent that, following such payments and prepayments, the L/C Outstandings
exceed the Revolving Credit Limit, the Borrowers shall provide cash collateral
to the Agent in an amount equal to 105% of such excess, to be held in accordance
with Section 3.02A.

 

Without limiting Section 5.03(b) hereof, upon any sale, exchange or other
disposition of any Financed Equipment or any Converting Facilities Equipment,
the proceeds of any such sale, exchange or other disposition shall not be
commingled with any Borrower’s other property, but shall be segregated, held by
the applicable Borrower in trust for the Lenders as the Lenders’ exclusive
property, and shall be delivered immediately by such Borrower to the Agent in
the identical form received by the Borrower and shall be (i) applied to payment
of the applicable Capex Loan and the payment of any Capex Prepayment Premium and
Libor Rate Prepayment Premium, and (ii) to the extent of any excess, returned to
the Borrowers or otherwise remitted or applied in accordance with the
instructions of the Borrowers.  If the proceeds from any sale, exchange or other
disposition of any Financed Equipment or any Converting Facilities Equipment are
insufficient to pay in full the outstanding balance of the applicable Capex Loan
and all other amounts described in clause (i) of the immediately preceding
sentence, then the applicable Borrower shall concurrently pay any such shortfall
to the Agent.


 


2.6          AMENDED AND RESTATED SECTION 3.11 OF THE FINANCING AGREEMENT. 
SECTION 3.11 OF THE FINANCING AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ
IN ITS ENTIRETY AS SET FORTH BELOW:

 

9

--------------------------------------------------------------------------------


 

Section 3.11.  Funding of Revolving Credit Loans and Capex Loans.   The Agent,
for the account of the Lenders, shall disburse all Revolving Credit Loans and
Capex Loans and shall handle all collections of Collateral and repayment of
Obligations.

 

On each Settlement Date, the Agent and the Lenders shall each remit to the
other, in immediately available funds, all amounts necessary so as to ensure
that, as of such Settlement Date, each Lender shall have its Pro Rata Share of
(i) all outstanding Revolving Credit Loans and (ii) all outstanding Capex Loans,
in accordance with its Lender Loan Commitment.

 

The Agent shall forward to each Lender, at the end of each month, a copy of the
account statement rendered by the Agent to each Borrower.


 


2.7          AMENDED AND RESTATED SECTIONS 3.13, 3.14 AND 3.15 OF THE FINANCING
AGREEMENT.  SECTIONS 3.13, 3.14 AND 3.15 OF THE FINANCING AGREEMENT ARE HEREBY
AMENDED AND RESTATED TO READ IN THEIR ENTIRETY AS FOLLOWS:

 

Section 3.13.  Obligations of Agent and Lenders.  Each Lender is solely
responsible for its Pro Rata Share of each Revolving Credit Loan and Capex Loan
and neither Agent nor any Lender shall be responsible for, nor assume any
obligations for, the failure of any Lender to make available its Pro Rata Share
of any such Revolving Credit Loans or Capex Loans.  Should any Lender refuse to
make available its Revolving Credit Loans or Capex Loans, then each of the other
Lenders may, but without obligation to do so, increase, unilaterally, its
portion of the Revolving Credit Loans or Capex Loans in which event the
applicable Borrower shall be so obligated to such other Lender.

 

Nothing contained herein shall be deemed to obligate the Agent to make available
to the Borrowers the full amount of a requested Revolving Credit Loan or Capex
Loan when the Agent has not received any Lender’s Pro Rata Share of such
Revolving Credit Loan or Capex Loan or if the Agent otherwise has any notice
that any of the Lenders will not advance its Pro Rata Share thereof.  The Agent,
for the account of the Lenders, shall disburse all Revolving Credit Loans and
Capex Loans and shall handle all collections of Collateral and repayment of
Obligations.

 

Unless the Agent shall have been notified in writing by any Lender prior to any
advance to a Borrower that such Lender will not make the amount which would
constitute its share of the borrowing on such date available to the Agent, the
Agent may assume that such Lender shall make such amount available to the Agent
on a Settlement Date, and the Agent may, in reliance upon such assumption, make
available to such Borrower for the benefit of such Borrower a corresponding
amount.  Absent such notice each Lender’s commitment shall be absolute and
unconditional and such Lender shall reimburse the Agent its Pro Rata Share of
such borrowing upon demand.  A certificate of the Agent submitted to any Lender
with respect to any amount owing under this subsection shall be conclusive,
absent manifest error.  If such Lender’s Pro Rata Share of such borrowing is not
in fact

 

10

--------------------------------------------------------------------------------


 

made available to the Agent by such Lender on the Settlement Date, the Agent
shall be entitled to charge the applicable Borrower’s account with any such
amount with interest thereon at the rate per annum applicable to Revolving
Credit Loans and/or Capex Loans, as applicable, hereunder, on demand, from the
applicable Borrower without prejudice to any rights which the Agent may have
against such Lender hereunder.  Nothing contained in this subsection shall
relieve any Lender which has failed to make available its Pro Rata Share of any
borrowing hereunder from its obligation to do so in accordance with the terms
hereof.  Nothing contained herein shall be deemed to obligate the Agent to make
available to the applicable Borrower the full amount of a requested advance when
the Agent has not received any Lender’s Pro Rata Share of such Revolving Credit
Loan and/or Capex Loan or if the Agent has any notice that any of the Lenders
will not advance its Pro Rata Share thereof.

 

Section 3.14.   Minimum Amounts.

 

(a)           The amount of all Revolving Credit Loans borrowed on any given day
and the aggregate amount of all Revolving Credit Loans with the same interest
rate after giving effect to the conversions and continuations provided for in
Section 6.01 shall, in the case of Revolving Credit Loans that are Libor Rate
Loans, be in an amount at least equal to One Million Dollars ($1,000,000) or a
greater amount which is an integral multiple of One Hundred Thousand Dollars
($100,000) (Revolving Credit Loans that are Libor Rate Loans having different
Libor Rate Periods outstanding at the same time shall be deemed separate Loans
for purposes of the foregoing, one for each Libor Rate Period).  There shall be
no minimum amount of principal applicable to a conversion or continuation of a
Revolving Credit Loan that is a Chase Manhattan Bank Rate Loan.

 

(b)           Each Capex Loan, other than the Initial Capex Loan and the
Lowville Capex Loan, shall be in an amount at least equal to One Million Five
Hundred Thousand Dollars ($1,500,000) or a greater amount, not in excess of the
Equipment Costs, which is an integral multiple of One Hundred Thousand Dollars
($100,000).  Each separate Capex Loan shall, in its entirety, be either a Chase
Manhattan Bank Rate Loan or a Libor Rate Loan; provided that any Capex Loan with
an outstanding principal balance of less than One Million Dollars ($1,000,000)
shall be a Chase Manhattan Bank Rate Loan.  There shall be no minimum amount of
principal applicable to a conversion or continuation of a Capex Loan that is a
Chase Manhattan Bank Rate Loan.  The amount of the Initial Capex Loan shall be
the Initial Capex Loan Amount.

 

Section 3.15.  Use of Proceeds.

 

(a)           The proceeds of the Revolving Credit Loans (other than the Capex
Loans) shall be used by the applicable Borrower (i) for its working capital and
general corporate purposes, and (ii) to make loans to any Obligor for working
capital purposes; provided, however, that proceeds of Revolving Credit Loans
(other than the Capex Loans) may be used to pay all or a portion of the
consideration for the

 

11

--------------------------------------------------------------------------------


 

acquisition of stock or assets of another Person only if each of the Restricted
Payment Conditions is satisfied with respect to such acquisition.  No Borrower
will, directly or indirectly, use any Revolving Credit Loan proceeds for the
purpose of purchasing or carrying any margin stock within the meaning of
Regulations T, U or X of the Board of Governors or to extend credit to any
Person for the purpose of purchasing or carrying any such margin stock.

 

(b)           The proceeds of a Capex Loan, other than the Initial Capex Loan,
shall be used by the applicable Borrower solely to pay Equipment Costs of the
Financed Equipment as such Equipment Costs are represented to the Lenders in
connection with such Borrower’s request for such Capex Loan.  The proceeds of
the Initial Capex Loan shall be used by the Borrowers for working capital and
general corporate purposes.


 


2.8          NEW ARTICLE IIIB OF THE FINANCING AGREEMENT.  ARTICLE IIIB IS
HEREBY INSERTED INTO THE FINANCING AGREEMENT, IMMEDIATELY FOLLOWING ARTICLE IIIA
(WHICH WAS INSERTED INTO THE FINANCING AGREEMENT PURSUANT TO THE FIRST
AMENDMENT), TO READ IN ITS ENTIRETY AS FOLLOWS:

 

ARTICLE IIIB

 

CAPEX LOANS

 

SECTION 3.01B             Capex Loans

 

(a)           In order to provide financing for working capital and general
corporate purposes (with respect to the Initial Capex Loan only) and the
purchase by the Borrowers of certain equipment, the Borrowers have requested
that the Lenders provide, and the Lenders have agreed to provide, the Capex
Subfacility.  Each Lender severally agrees to make Capex Loans to the Borrowers
in an aggregate original principal amount not to exceed its Pro Rata Share of
the Capex Subfacility.  Each Type of Capex Loan of each Lender shall be made and
maintained at such Lender’s Applicable Lending Office for such Type of Loan. 
Capex Loans made under the Capex Subfacility shall be subject to the terms and
conditions set forth herein.

 

(b)           In addition to satisfaction of all of the conditions precedent set
forth in Section 2.02 (as if the Initial Capex Loan was a Revolving Credit
Loan), the obligations of the Lenders to make the Initial Capex Loan shall be
subject to the further conditions precedent that:

 

(i)            the Agent shall have received prior to the funding date, and
approved, a request for the Initial Capex Loan from the applicable Borrower(s),
which request shall include, in addition to the other information required
hereby, a detailed description of the Converting Facilities Equipment,
descriptions of the real property on which it is located sufficient for purposes
of permitting the filing of an effective fixture filing under the Uniform
Commercial Code, as in effect in the jurisdiction in which it is located, and
that certain appraisal

 

12

--------------------------------------------------------------------------------


 

with respect to the Converting Facilities Equipment dated November 8, 2002, with
an effective date of September 20, 2002, by DoveBid Valuation Services, Inc.;

 

(ii)           the Agent shall have determined, in good faith, that the amount
of the Initial Capex Loan will not exceed eighty-five percent (85%) of the
Converting Facilities Equipment’s Net OLV;

 

(iii)          the amount of such Initial Capex Loan shall not exceed Capex
Availability, determined immediately prior to funding such Initial Capex Loan
(but after giving effect to any Revolving Credit Loans and other Capex Loans
made on such date);

 

(iv)          the Agent shall have received evidence, satisfactory to the Agent,
that each Borrower owning an interest in the Converting Facilities Equipment has
obtained the insurance described in Section 9.07 with respect to the Converting
Facilities Equipment; and

 

(v)           Borrower shall have delivered to the Agent, in form and substance
satisfactory to the Agent, such documentation and evidence that, upon
disbursement of the Initial Capex Loan, Lender shall have a perfected security
interest in the Converting Facilities Equipment having the priority required
under this Agreement, as the Agent may reasonably request.  Such documentation
may include, without limitation, financing statements and, if applicable,
fixture filings related to the Converting Facilities Equipment.

 

(c)                                  In addition to satisfaction of all of the
conditions precedent set forth in Section 2.02 (as if Capex Loans were Revolving
Credit Loans), the obligations of the Lenders to make each Capex Loan, other
than the Initial Capex Loan, shall be subject to the further conditions
precedent that:

 

(i)            the Agent shall have received, at least thirty (30) days prior to
the requested funding date, and approved, a request for a Capex Loan from the
applicable Borrower, which request shall include, in addition to the other
information required hereby, a detailed description of the Equipment Costs and
Financed Equipment proposed to be acquired therewith;

 

(ii)           evidence shall have been submitted to the Agent, in form and
substance satisfactory to the Agent (which shall include invoices and other
contracts for purchases), that the amount of such Capex Loan will not exceed the
related Equipment Costs;

 

(iii)          the requested Capex Loan, other than the Lowville Capex Loan,
shall be for an amount of no less than One Million Five Hundred Thousand Dollars
($1,500,000);

 

(iv)          the amount of such Capex Loan shall not exceed Capex Availability,
determined immediately prior to funding such Capex Loan (but after giving effect
to any Revolving Credit Loans and other Capex Loans made on

 

13

--------------------------------------------------------------------------------


 

such date) and, upon funding such Capex Loan, the original principal amount of
all Capex Loans previously made plus such Capex Loan shall not exceed the Capex
Subfacility;

 

(v)           the Agent shall have received evidence satisfactory to the Agent
that the disbursement of the Capex Loan will be concurrent with, or within three
(3) months after, delivery, assembly and installation of the Financed Equipment
to be acquired therewith;

 

(vi)          the Agent shall have received evidence, satisfactory to the Agent,
that the applicable Borrower has obtained the insurance described in Section
9.07 with respect to such Financed Equipment;

 

(vii)         Borrower shall have delivered to the Agent, in form and substance
satisfactory to the Agent, such documentation and evidence that, upon
disbursement of the Capex Loan, Lender shall have a perfected security interest
in the Financed Equipment having the priority required under this Agreement, as
the Agent may reasonably request.  Such documentation may include, without
limitation, financing statements and, if applicable, fixture filings related to
the Financed Equipment; and

 

(viii)        no other Capex Loan shall have been funded during the Calendar
Quarter on which the requested Capex Loan is to be funded.

 

(c)                                  Commencing on the second Quarterly Payment
Date following the date on which a Capex Loan is made (or if such Capex Loan is
made on a Quarterly Payment Date, the first Quarterly Payment Date following the
date on which such Capex Loan is made), and continuing on each Quarterly Payment
Date thereafter until the Capex Loan Maturity Date for such Capex Loan, Borrower
shall make principal amortization payments for each Capex Loan in such amount as
would be necessary to fully amortize the principal amount of such Capex Loan on
a quarterly straight-line basis in sixteen (16) equal payments of principal.  On
each Capex Loan Maturity Date, Borrower shall pay to the Agent, for the ratable
benefit of the Lenders, all outstanding principal, accrued and unpaid interest,
and any other amounts due under the applicable Capex Loan.


 


2.9                               NEW SECTION 5.01(F) OF THE FINANCING
AGREEMENT.  SECTION 5.01(F) IS HEREBY INSERTED INTO THE FINANCING AGREEMENT,
IMMEDIATELY FOLLOWING SECTION 5.01(E), TO READ IN ITS ENTIRETY AS FOLLOWS:

 

(f)            Grant of a Security Interest by Borrowers.  As security for the
prompt payment in full of all Obligations, each Borrower hereby pledges and
grants to the Agent for the ratable benefit of the Lenders a continuing general
Lien upon and security interest in all of its right, title and interest in and
to the Financed Equipment and the Converting Facilities Equipment, whether now
owned or hereafter acquired, together with all additions or accessions thereto
and replacements or substitutions thereof and all proceeds and products of any
and all of the foregoing, in

 

14

--------------------------------------------------------------------------------


 


WHATEVER FORM (INCLUDING, BUT NOT LIMITED TO, ACCOUNTS, CHATTEL PAPER,
COMMERCIAL TORT CLAIMS, DEPOSIT ACCOUNTS, DOCUMENTS, GOODS, INSTRUMENTS,
INVESTMENT PROPERTY, LETTER-OF-CREDIT RIGHTS, LETTERS OF CREDIT, MONEY, OIL, GAS
OR OTHER MINERALS BEFORE EXTRACTION, AND GENERAL INTANGIBLES).


 


2.10                        AMENDED AND RESTATED SECTION 5.03 OF THE FINANCING
AGREEMENT.  SECTION 5.03 OF THE FINANCING AGREEMENT IS HEREBY AMENDED AND
RESTATED TO READ IN ITS ENTIRETY AS SET FORTH BELOW:

 

Section 5.03.  Covenants Regarding Equipment, Financed Equipment and Converting
Facilities Equipment.

 

(a)           Equipment.  The Equipment is and will only be used by FiberMark
Office in its business and will not be held for sale or lease, or removed from
its premises, or otherwise disposed of by FiberMark Office without the prior
written approval of the Agent.  FiberMark Office will not sell, transfer, lease
or otherwise dispose of any of the Equipment constituting a part of the
Brattleboro Collateral, or attempt, offer or contract to do so, except for sales
of assets permitted by this Financing Agreement.  Concurrently with any such
permitted disposition, the property acquired by a transferee in such disposition
shall automatically be released from the security interest created by this
Financing Agreement (the “Security Interest”).  It is acknowledged and agreed
that notwithstanding any release of property from the Security Interest in
accordance with the foregoing provisions of this Section 5.03, the Security
Interest shall in any event continue in the proceeds of the Brattleboro
Collateral.  The Agent shall promptly execute and deliver (and, when
appropriate, shall cause any separate agent, co-agent or trustee to execute and
deliver) any releases, instruments or documents reasonably requested by
FiberMark Office to accomplish or confirm the release of the Equipment
constituting a part of the Brattleboro Collateral provided by this Section
5.03.  Any such release of the Equipment constituting a part of the Brattleboro
Collateral provided by the Agent shall specifically describe that portion of the
Brattleboro Collateral to be released, shall be expressed to be unconditional
and shall be without recourse or warranty (other than a warranty that the Agent
has not assigned its rights and interests to any other Person).  The Borrowers
shall pay all of the Agent’s out-of-pocket expenses in connection with any
release of the Brattleboro Collateral.

 

The Borrowers agree at their own cost and expense to keep the Equipment in as
good and substantial repair and condition as the same is now or at the time the
Lien and security interest granted herein shall attach thereto, reasonable wear
and tear excepted, making any and all repairs and replacements when and where
necessary.  The Borrowers also agree to safeguard, protect and hold all
Equipment for the Lenders’ account and make no disposition thereof unless the
Borrowers first obtain the prior written approval of the Agent.  Any sale,
exchange or other disposition of any Equipment shall only be made with the prior
written approval of the Agent, and the proceeds of any such sales shall not be
commingled with FiberMark Office’s or any other Borrower’s other property, but
shall be segregated, held by the Borrowers in trust for the Lenders as the
Lenders’ exclusive

 

15

--------------------------------------------------------------------------------


 

property, and shall be delivered immediately by the Borrowers to the Agent in
the identical form received by the Borrowers by deposit to the Depository
Accounts.  Upon the sale, exchange, or other disposition of the Equipment, as
herein provided, the security interest provided for herein shall, without break
in continuity and without further formality or act, continue in, and attach to,
all proceeds, including any instruments for the payment of money, accounts
receivable, contract rights, documents of title, shipping documents, chattel
paper and all other cash and non cash proceeds of such sales, exchange or
disposition.  As to any such sale, exchange or other disposition, the Agent
shall have all of the rights of an unpaid seller, including stoppage in transit,
replevin, rescission and reclamation.  Notwithstanding anything hereinabove
contained to the contrary, FiberMark Office may sell, exchange or otherwise
dispose of obsolete Equipment or Equipment no longer needed in FiberMark
Office’s operations, provided, however, that (a) the then book value of the
Equipment so disposed of does not exceed Five Hundred Thousand Dollars
($500,000) in the aggregate in any Fiscal Year and (b) the proceeds of such
sales or dispositions are delivered to the Agent for the ratable benefit of the
Lenders in accordance with the foregoing provisions of this paragraph, except
that FiberMark Office may retain and use such proceeds to purchase forthwith
replacement Equipment which FiberMark Office determines in its reasonable
business judgment to have a collateral value at least equal to the Equipment so
disposed of or sold, provided, however, that the aforesaid right shall
automatically cease upon the occurrence of an Event of Default which is not
waived.

 

In the event of any merger of Fibermark Office into another Borrower, or any
transfer by Fibermark Office of the Equipment to another Borrower, the covenants
set forth in this Section 5.03(a) shall bind such successor/transferee Borrower,
as fully as though its name were originally set forth in this Section.

 

(b)           Financed Equipment and Converting Facilities Equipment.  The
Financed Equipment and Converting Facilities Equipment are and will only be used
by the Borrowers in their business and will not be held for sale or lease, or
removed from the premises on which such Financed Equipment and/or Converting
Facilities Equipment is initially (or, in the case of Converting Facilities
Equipment, is currently) installed, or otherwise disposed of by any Borrower
without the prior written approval of the Agent.  No Borrower shall permit any
of the Financed Equipment or Converting Facilities Equipment to be located in
any of the Excluded Premises.  The Borrowers agree at their own cost and expense
to keep the Financed Equipment and the Converting Facilities Equipment in as
good and substantial repair and condition as the same is on the date acquired by
a Borrower or at the time the Lien and security interest granted herein shall
attach thereto, reasonable wear and tear excepted, making any and all repairs
and replacements when and where necessary.  The Borrowers also agree to
safeguard, protect and hold all Financed Equipment and Converting Facilities
Equipment for the Lenders’ account.  The Borrowers will not sell, transfer,
lease or otherwise dispose of any of the Financed Equipment or Converting
Facilities Equipment until all of the Capex Loans have been paid in full. 
Concurrently with any disposition not prohibited by the

 

16

--------------------------------------------------------------------------------


 

immediately preceding sentence, the property acquired by a transferee in such
disposition shall automatically be released from the security interest created
by this Financing Agreement.  The Agent shall promptly execute and deliver (and,
when appropriate, shall cause any separate agent, co-agent or trustee to execute
and deliver) any releases, instruments or documents reasonably requested by a
Borrower to accomplish or confirm the release of such Financed Equipment or
Converting Facilities Equipment.  Any such release of the Financed Equipment or
Converting Facilities Equipment provided by the Agent shall specifically
describe that portion of the Financed Equipment or Converting Facilities
Equipment to be released, shall be expressed to be unconditional and shall be
without recourse or warranty (other than a warranty that the Agent has not
assigned its rights and interests to any other Person).  The Borrowers shall pay
all of the Agent’s out-of-pocket expenses in connection with any release of the
Collateral comprised of Financed Equipment or Converting Facilities Equipment.

 

While any Capex Loans are outstanding, any sale, exchange or other disposition
of any Financed Equipment or Converting Facilities Equipment shall only be made
by a Borrower with the prior written approval of the Agent, and the proceeds of
any such sales shall not be commingled with any Borrower’s other property, but
shall be segregated, held by the applicable Borrower in trust for the Lenders as
the Lenders’ exclusive property, and shall be delivered immediately by such
Borrower to the Agent in the identical form received by the Borrower and shall
be applied as provided in Section 3.10 hereof.  Upon the sale, exchange, or
other disposition of the Financed Equipment or Converting Facilities Equipment,
as herein provided, the security interest provided for herein shall, without
break in continuity and without further formality or act, continue in, and
attach to, all proceeds, including any instruments for the payment of money,
accounts receivable, contract rights, documents of title, shipping documents,
chattel paper and all other cash and non-cash proceeds of such sales, exchange
or disposition.  As to any such sale, exchange or other disposition, the Agent
shall have all of the rights of an unpaid seller, including stoppage in transit,
replevin, rescission and reclamation.


 


2.11                        AMENDED AND RESTATED SECTIONS 6.01, 6.02 AND 6.05 OF
THE FINANCING AGREEMENT.  SECTIONS 6.01, 6.02 AND 6.05 OF THE FINANCING
AGREEMENT ARE HEREBY AMENDED AND RESTATED TO READ IN THEIR ENTIRETY AS SET FORTH
BELOW:

 

Section 6.01.  Method of Electing Interest Rates.   The Revolving Credit Loans
and Capex Loans made to the Borrowers shall bear interest at either the Chase
Manhattan Bank Rate or the Libor Rate; provided, however, that with respect to
Capex Loans that are Libor Rate Loans (i) in no event shall the applicable Libor
Rate Period extend beyond the next Quarterly Payment Date; and (ii) the entire
amount of such Capex Loan shall be a Libor Rate Loan.  Thereafter, the
applicable Borrower may from time to time elect to change or continue the Type
borne by each Revolving Credit Loan or Capex Loan, as follows:

 

(a)           if such Revolving Credit Loans or Capex Loans are Chase Manhattan
Bank Rate Loans, the applicable Borrower may elect to convert such

 

17

--------------------------------------------------------------------------------


 

Revolving Credit Loans or Capex Loans to Libor Rate Loans as of any Business
Day; provided that with respect to Capex Loans (i) in no event shall the
applicable Libor Rate Period extend beyond the next Quarterly Payment Date; (ii)
the entire amount of such Capex Loan shall be a Libor Rate Loan; and (iii) the
outstanding principal balance of such Capex Loan exceeds One Million Dollars
($1,000,000).

 

(b)           if such Revolving Credit Loans or Capex Loans are Libor Rate
Loans, the applicable Borrower may elect to convert such Revolving Credit Loans
or Capex Loans to Chase Manhattan Bank Rate Loans, or elect to continue such
Libor Rate Loans as Libor Rate Loans for an additional Libor Rate Period, in
each case effective on the last day of the then current Libor Rate Period
applicable to such Revolving Credit Loans or Capex Loans; provided, however,
that with respect to Capex Loans in no event shall the applicable Libor Rate
Period extend beyond the next Quarterly Payment Date.

 

Each such election shall be made by delivering a notice substantially in the
form of Exhibit C hereto (a “Notice of Interest Rate Selection”) to Agent by (1)
12:00 Noon (New York City time) at least one (1) Business Day before the
conversion of a Libor Rate Loan into a Chase Manhattan Bank Rate Loan, or (2)
12:00 Noon (New York City time) at least three (3) Business Days before the
conversion of a Chase Manhattan Bank Rate Loan into a Libor Rate Loan or the
continuation of a Libor Rate Loan as a Libor Rate Loan.  A Notice of Interest
Rate Selection may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Revolving Credit Loan; provided that the
portion to which such notice applies, and the remaining portion to which it does
not apply, each are sufficient to meet the minimum amount specified in Section
3.14.  A Notice of Interest Rate Selection with respect to a Capex Loan shall
apply to the entire principal amount of the relevant Capex Loan.

 

Each Notice of Interest Rate Selection relating to a Chase Manhattan Bank Rate
Loan or Libor Rate Loan shall specify:

 

(i)  the Revolving Credit Loan (or portion thereof) or the Capex Loan to which
such notice applies;

 

(ii)  the date on which the conversion or continuation selected in such notice
is to be effective, which shall comply with the applicable clause of the first
paragraph of this Section 6.01;

 

(iii)  if the Revolving Credit Loans or the Capex Loans are to be converted, and
if such new Revolving Credit Loans or Capex Loans are Libor Rate Loans, the
duration of the initial Libor Rate Period applicable thereto (subject to the
limitation with respect to Capex Loans that such Libor Rate Period does not
extend beyond the next Quarterly Payment Date); and

 

(iv)  if such Revolving Credit Loans or Capex Loans are to be continued as Libor
Rate Loans for an additional Libor Rate Period, the duration of

 

18

--------------------------------------------------------------------------------


 

such additional Libor Rate Period (subject to the limitation with respect to
Capex Loans that such Libor Rate Period does not extend beyond the next
Quarterly Payment Date).

 

Each Libor Rate Period specified in a Notice of Interest Rate Selection shall
comply with the provisions of the definition of Libor Rate Period.  No
conversion into a Libor Rate Loan and no continuation of a Libor Rate Loan shall
be permitted when a Default or Event of Default has occurred and is continuing. 
If the applicable Borrower fails to deliver a timely Notice of Interest Rate
Selection to the Agent for any Libor Rate Loans to such Borrower such Revolving
Credit Loans or Capex Loans shall be converted into Chase Manhattan Bank Rate
Loans on the last day of the then current Libor Rate Period applicable thereto.

 

Anything herein to the contrary notwithstanding, at no time shall there be
outstanding more than five (5) different Libor Rate Periods relating to Libor
Rate Loans in the aggregate for all Borrowers.

 

Section 6.02.  Interest.  Each applicable Borrower shall pay interest on the
outstanding unpaid principal amount of its Revolving Credit Loans and/or Capex
Loans for each day from and including the date such Revolving Credit Loan or
Capex Loan is made until but excluding the date such Revolving Credit Loan or
Capex Loan is paid in full, at one of the following rates per annum:

 

(a)           Chase Manhattan Bank Rate Loan.  For a Chase Manhattan Bank Rate
Loan, a rate per annum equal at all times to the sum of the Chase Manhattan Bank
Rate in effect for such day plus the Applicable Margin; and

 

(b)           Libor Rate Loan.  For a Libor Rate Loan, a rate per annum equal at
all times during each Libor Rate Period of such Revolving Credit Loan or Capex
Loan to the sum of the Libor Rate for such Libor Rate Period plus the Applicable
Margin.

 

All accrued and unpaid interest on the Revolving Credit Loans (including accrued
and unpaid interest under the September 1999 Agreement as of the Closing Date)
and Capex Loans will be payable in arrears on each Quarterly Payment Date,
regardless of interest rate, and shall be calculated based on a 360 day year. 
The Agent shall be entitled to charge the applicable Borrower’s account with the
applicable interest rate(s) until all such Obligations have been paid in full.

 

The interest rate on Chase Manhattan Bank Rate Loans shall change when the Chase
Manhattan Bank Rate changes.  Interest on the Chase Manhattan Bank Rate Loans
and the Libor Rate Loans shall not exceed the maximum amount permitted under
applicable Law.  Upon the occurrence of an Event of Default interest will accrue
at the Default Rate of Interest as provided in Section 12.02.

 

Agent shall determine each interest rate applicable to the Revolving Credit
Loans and Capex Loans hereunder.  Agent shall give prompt notice to the

 

19

--------------------------------------------------------------------------------


 

applicable Borrower and each Lender of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of manifest error.

 

Section 6.05.  Certain Compensation.  Each Borrower hereby agrees to indemnify
the Agent and each Lender and hold the Agent and each Lender harmless from any
loss, cost or expense they may sustain or incur as a consequence of the failure
by such Borrower to complete any borrowing hereunder of a Libor Rate Loan after
notice thereof has been given by such Borrower to the Agent, including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
re-employment of deposits or other funds acquired by the Agent to fund such
borrowing when the applicable amount of the Revolving Credit Loan or the Capex
Loan, as a result of such failure, is not made subject to such interest rates on
such date.  The Agent shall certify the amount of its and/or the Lenders’ loss,
cost or expense to the applicable Borrower, and such certification shall be
final and conclusive absent manifest error.

 

Without limiting the foregoing, such compensation shall include the Libor Rate
Prepayment Premium.


 


2.12                        AMENDED AND RESTATED SECTION 9.07 OF THE FINANCING
AGREEMENT.  SECTION 9.07 OF THE FINANCING AGREEMENT IS HEREBY AMENDED AND
RESTATED TO READ IN ITS ENTIRETY AS SET FORTH BELOW:

 

Section 9.07.          Insurance.             (a)  FiberMark Office will
maintain, with financially sound and reputable companies, acceptable to the
Agent, insurance policies (i) insuring FiberMark Office, the Agent and the
Lenders against Comprehensive General Liability and auto liability, liability
for personal injury and property damage relating to the Brattleboro Collateral
and Inventory and (ii) insuring the Brattleboro Collateral and Inventory of
FiberMark Office against all risk of loss by fire, explosion, theft and auto
comprehensive/collision, and such other casualties as may be reasonably
satisfactory to the Agent, such policies to be in such amounts and on such terms
as the Agent shall reasonably require.  All policies covering the Brattleboro
Collateral and Inventory are, subject to the rights of any holders of Permitted
Encumbrances holding claims senior to the Lenders, to be made payable to the
Agent for the benefit of the Lenders, in case of loss, under a standard non
contributory “mortgage”, “lender” or “secured party” clause and are to contain
such other provisions as the Lenders may require to fully protect the Lenders’
interest in the Real Estate and shall protect the Lenders’ interest in the
Brattleboro Collateral and Inventory and any payments to be made under such
policies.  All original certificates of Insurance, policies or true copies
thereof are to be delivered to the Agent, premium prepaid, with the loss payable
endorsement in the Agent’s favor for the benefit of the Lenders, and shall
provide for not less than thirty (30) days prior written notice to the Agent of
the exercise of any right of cancellation.

 

In addition to the foregoing, FiberMark Office will maintain Business
Interruption and Comprehensive Boiler and Machinery Insurance in form and

 

20

--------------------------------------------------------------------------------


 

amounts and with insurers acceptable to the Agent.  In addition, Workman’s
Compensation Insurance in amounts required by applicable law and in form
acceptable to the Agent shall be maintained in connection with the Brattleboro
Collateral and Inventory.

(b)           Each Corporate Obligor will maintain, with financially sound and
reputable companies, acceptable to the Agent, insurance policies (i) insuring
such Corporate Obligor, the Agent and the Lenders against Comprehensive General
Liability and auto liability, liability for personal injury and property damage
relating to the Inventory of such Corporate Obligor and (ii) insuring the
Inventory of such Corporate Obligor against all risk of loss by fire, explosion,
theft and auto comprehensive/collision, and such other casualties as may be
reasonably satisfactory to the Agent, such policies to be in such amounts and on
such terms as the Agent shall reasonably require.  All policies covering the
Inventory of each such Corporate Obligor are, subject to the rights of any
holders of Permitted Encumbrances holding claims senior to the Lenders, to be
made payable to the Agent for the benefit of the Lenders, in case of loss, under
a standard non contributory “lender” or “secured party” clause and are to
contain such other provisions as the Lenders may require to fully protect the
Lenders’ interest in the Inventory of such Corporate Obligor and any payments to
be made under such policies.  All original certificates of Insurance, policies
or true copies thereof are to be delivered to the Agent, premium prepaid, with
the loss payable endorsement in the Agent’s favor for the benefit of the
Lenders, and shall provide for not less than thirty (30) days prior written
notice to the Agent of the exercise of any right of cancellation.

 

In addition to the foregoing, each such Corporate Obligor will maintain Business
Interruption and Comprehensive Boiler and Machinery Insurance in form and
amounts and with insurers acceptable to the Agent.  In addition, Workman’s
Compensation Insurance in amounts required by applicable law and in form
acceptable to the Agent shall be maintained in connection with the Inventory of
each such Corporate Obligor.

 

(c)           Each Borrower shall maintain with financially sound and reputable
companies, acceptable to the Agent, insurance policies insuring the Financed
Equipment and Converting Facilities Equipment against all risk of loss by fire,
explosion, theft and auto comprehensive/collision, and such other casualties as
may be reasonably satisfactory to the Agent, such policies to be in such amounts
and on such terms as the Agent shall reasonably require.  All policies covering
the Financed Equipment and Converting Facilities Equipment are to be made
payable to the Agent for the benefit of the Lenders, in case of loss, under a
standard non-contributory “mortgage”, “lender” or “secured party” clause and are
to contain such other provisions as the Lenders may require to fully protect the
Lenders’ interest in the Financed Equipment and Converting Facilities Equipment
and shall protect the Lenders’ interest in the Financed Equipment and Converting
Facilities Equipment and any payments to be made under such policies.  All
original certificates of Insurance, policies or true copies thereof are to be
delivered to the Agent, premium prepaid, with the loss payable endorsement in
the Agent’s favor for the benefit of the

 

21

--------------------------------------------------------------------------------


 

Lenders, and shall provide for not less than thirty (30) days prior written
notice to the Agent of the exercise of any right of cancellation.

 

(d)           At the request of FiberMark or if any Obligor fails to maintain
such insurance, the Agent may arrange for such insurance, but at the applicable
Obligor’s expense and without any responsibility on the Lenders’ part for: 
obtaining the insurance, the solvency of the insurance companies, the adequacy
of the coverage, or the collection of claims.  Upon the occurrence and during
the continuance of an Event of Default, the Agent shall, subject to the rights
of any holders of Permitted Encumbrances holding claims senior to the Lenders,
have the sole right, in the name of the Agent for the benefit of the Lenders or
the applicable Obligor, to file claims under any insurance policies, to receive,
receipt and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies.

 

In the event of any loss or damage by fire or other casualty, insurance proceeds
relating to Inventory shall first reduce all the outstanding Revolving Credit
Loans and then be paid to the Agent to be held as cash collateral pending
repair, restoration or replacement of the insured property pursuant to the
provisions below.  In the event of any loss or damage by fire or other casualty
related to the Financed Equipment or Converting Facilities Equipment, insurance
proceeds relating thereto shall at the election of the Agent, in its sole and
absolute discretion, either (i) reduce the outstanding Capex Loans or (ii) be
held as cash collateral pending repair, restoration or replacement of the
Financed Equipment or Converting Facilities Equipment, as applicable, pursuant
to the provisions below.

 

(1)           Brattleboro Collateral.  In the event any part of the Brattleboro
Collateral is damaged by fire or other casualty and the insurance proceeds for
such damage or other casualty (the “Proceeds”) is less than or equal to One
Hundred Thousand Dollars ($100,000), the Agent shall promptly apply such
Proceeds to reduce the outstanding balances of all the Revolving Credit Loans.

 

As long as no Event of Default shall have occurred and be continuing, FiberMark
Office has sufficient business interruption insurance to replace the lost
profits of any of its facilities, and the Proceeds are in excess of One Hundred
Thousand Dollars ($100,000), FiberMark Office may elect (by delivering written
notice to the Agent) to repair or restore the Brattleboro Collateral to
substantially the equivalent condition prior to such fire or other casualty as
set forth herein, or to replace the same with substantially the equivalent or
functionally equivalent Real Estate or Equipment.  If FiberMark Office does not,
or cannot, elect to use the Proceeds as set forth above, the Agent may, subject
to the rights of any holders of Permitted Encumbrances holding claims senior to
the Lenders and the Agent, apply the Proceeds to the payment of the Obligations
in such manner and in such order as the Agent may reasonably elect.

 

22

--------------------------------------------------------------------------------


 

If FiberMark Office elects to use the Proceeds for the repair, replacement or
restoration of any Real Estate or Equipment, and there is then no Event of
Default, (a) proceeds on Equipment and Real Estate in excess of One Hundred
Thousand Dollars ($100,000) will be applied to the reduction of the Revolving
Credit Loans, and (b) the Agent may set up a reserve against Availability for an
amount equal to the amount of proceeds so allocated to the Revolving Credit
Loans.  The reserves will collectively be reduced dollar for dollar upon receipt
of non cancelable executed purchase orders, delivery receipts or contracts for
the replacement, repair or restoration of Equipment or the Real Estate and
disbursements in connection therewith, such reduction to be allocated between
FiberMark Office’s reserve in such proportions as the Agent shall determine. 
Prior to the commencement of any restoration, repair or replacement of Real
Estate, FiberMark Office shall provide the Agent with a restoration plan and a
total budget certified by the chief executive officer and chief financial
officer of FiberMark Office, and, if the total budget exceeds One Million
Dollars ($1,000,000), also certified by an independent third party experienced
in construction costing.  If there are insufficient proceeds to cover the cost
of restoration as so determined, FiberMark Office shall be responsible for the
amount of any such insufficiency prior to the commencement of restoration and
shall demonstrate evidence of such before the reserve will be reduced. 
Completion of restoration shall be evidenced by a final, unqualified
certification of the design architect employed, if any, but only if the cost of
restoration exceeded One Million Dollars ($1,000,000); an unconditional
certificate of occupancy, if applicable; such other certification as may be
required by law; or if none of the above is applicable, a written good faith
determination of completion by the chief executive officer and chief financial
officer of FiberMark Office as the case may be (herein collectively the
“Completion”).  Upon Completion, any remaining reserves as established hereunder
will be automatically released.

 

(2)           Financed Equipment and Converting Facilities Equipment.  In the
event any part of the Financed Equipment or Converting Facilities Equipment is
damaged by fire or other casualty, the insurance proceeds for such damage or
other casualty (the “Capex Insurance Proceeds”), shall, at the Borrowers’
election if no Default or Event of Default exists and otherwise in the Agent’s
sole and absolute discretion, either be (i) applied to reduce the outstanding
balance of the related Capex Loan (with any excess Capex Insurance Proceeds
applied to the outstanding balance of the Revolving Credit Loans) or (ii) held
by the Agent as cash collateral pending repair, restoration or replacement of
the Financed Equipment or Converting Facilities Equipment, as applicable,
pursuant to the provisions below.  If the Agent elects to proceed under clause
(i) of the immediately preceding sentence and if the Capex Insurance Proceeds
are insufficient to pay in full the outstanding balance of the applicable Capex
Loan, then the applicable Borrower shall concurrently pay to the Agent the
additional amounts required to pay in full the outstanding balance of the
applicable Capex Loan.

 

If the Agent has elected to hold the Capex Insurance Proceeds as cash collateral
and so long as no Event of Default shall have occurred and be continuing,

 

23

--------------------------------------------------------------------------------


 

the applicable Borrower may repair or restore the Financed Equipment or
Converting Facilities Equipment, as applicable, to substantially the equivalent
condition prior to such fire or other casualty as set forth herein, or to
replace the same with substantially the equivalent or functionally equivalent
Financed Equipment or Converting Facilities Equipment, as applicable.  If the
applicable Borrower does not, or cannot, use the Capex Insurance Proceeds as set
forth above, the Agent shall apply the Capex Insurance Proceeds to the payment
of the related Capex Loan (with any excess Capex Insurance Proceeds applied to
the outstanding balance of the Revolving Credit Loans) and the applicable
Borrower shall concurrently pay to the Agent any additional amounts required to
pay in full the outstanding balance of the applicable Capex Loan.

 

If the Agent has elected to hold the Capex Insurance Proceeds as cash collateral
and if there is then no Event of Default, the Agent shall disburse the Capex
Insurance Proceeds on a dollar-for-dollar basis upon receipt of non-cancelable
executed purchase orders, delivery receipts or contracts for the replacement,
repair or restoration of the applicable Financed Equipment or Converting
Facilities Equipment.

 

All policies of insurance required under the provisions of this Section 9.07
shall contain (a) an endorsement by the insurer that any loss shall be payable
in accordance with the terms of such policy notwithstanding any act or
negligence of any Obligor that might otherwise give rise to a defense by the
insurer to its payment of such loss, and (b) a waiver by the insured of all
rights of subrogation to any rights of the additional insureds against the
applicable Obligor, and (c) a disclaimer of all rights of setoff, counterclaim
or deduction against the insureds other than the applicable Obligor.  The
applicable Obligor shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required by this Financing Agreement
unless the same shall contain a standard non-contributory lender’s loss payable
endorsement in scope and form approved by the Required Lenders prior to the
Closing Date with loss payable to the Agent for the benefit of the Lenders as
its interests may appear.  All retentions and deductibles under policies where
the Agent is loss payee shall be the sole responsibility of the applicable
Obligor maintaining such policies subject to the Lenders’ approval.

 

Without limiting any of the foregoing, each of the insurance policies required
by this Section 9.07 which is required to name the Agent in its capacity as
agent for each of the Lenders, as an additional insured thereunder shall
provide:

 

(a)  that no cancellation, reduction in amount or material change in coverage
thereof shall be effective until at least thirty (30) days after receipt by the
Agent of written notice thereof;

 

(b)  that the interests of Agent and each of the Lenders will be insured
regardless of any breach by any Obligor or any other Person of any warranties,
declarations or conditions contained therein; and

 

24

--------------------------------------------------------------------------------


 

(c)  that neither Agent nor any of the Lenders shall have any obligation or
liability for premiums, commissions, assessments or calls in connection with
such insurance.

 

On or before the Closing Date (or, with respect to (y) Financed Equipment, the
relevant funding date of the Capex Loan related to such Financed Equipment and
(z) Converting Facilities Equipment, the funding date of the Initial Capex Loan)
and prior to each policy expiration thereafter, each Obligor shall deliver to
the Agent an original certificate or binder signed by the insurer or its duly
authorized representative showing the insurance then maintained by such Obligor
pursuant to this Section 9.07, and stating that such insurance complies with the
terms of this Section 9.07, together with evidence that payment of the premiums
on such insurance is current.  Each Obligor shall effect such changes in the
form (but not the amount or types) of the policies required pursuant to this
Section 9.07, as may be required by the Agent, provided such changes (a) are
commercially available at reasonable rates, which determination shall be made by
Agent and (b) the effect of such changes by FiberMark Office would not result in
a violation of the provisions of the Mortgage.


 


2.13                        AMENDMENTS TO SECTIONS 10.05 AND 10.06.  EACH
REFERENCE TO “SECTION 9.07” SET FORTH IN SECTIONS 10.05 AND 10.06 IS HEREBY
CORRECTED TO READ “SECTION 9.10”.


 


2.14                        AMENDED AND RESTATED SECTION 12.01(A) OF THE
FINANCING AGREEMENT.  SECTION 12.01(A) OF THE FINANCING AGREEMENT IS HEREBY
AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS SET FORTH BELOW:

 

(a)           failure of any Obligor to pay any of its Obligations within five
(5) business days of the due date thereof, provided that nothing contained
herein shall prohibit the Agent from charging such amounts to any Obligor’s loan
account on the due date thereof and such amount shall be deemed to be a
Revolving Credit Loan (if the Agent so charges such Obligor’s loan account, no
Event of Default relating to non-payment of Obligations will be deemed to have
occurred) and, provided further, that if the Agent chooses not to charge such
amounts to an Obligor’s loan account on the due date thereof, the Agent shall so
notify the Obligor and the Obligor shall have five (5) days from the date it
receives such notice to pay such Obligations;


 


2.15                        SCHEDULE 1.01A OF THE FINANCING AGREEMENT.  SCHEDULE
1.01A ATTACHED HERETO IS HEREBY INSERTED INTO THE FINANCING AGREEMENT AS
SCHEDULE 1.01A.


 


3.                                      EXECUTION OF LOAN DOCUMENTS BY FIBERMARK
OFFICE PRODUCTS, LLC.  CERTAIN LOAN DOCUMENTS TO WHICH FIBERMARK OFFICE
PRODUCTS, LLC, A VERMONT LIMITED LIABILITY COMPANY (“FIBERMARK OFFICE”), IS A
PARTY HAVE BEEN EXECUTED ON BEHALF OF FIBERMARK OFFICE BY FIBERMARK, INC.,
IDENTIFIED AS THE SOLE MEMBER OF FIBERMARK OFFICE.  FIBERMARK OFFICE
ACKNOWLEDGES THAT, ON DECEMBER 18, 1997, FIBERMARK, INC. CONVEYED ITS INTEREST
IN FIBERMARK OFFICE TO FIBERMARK FILTER AND TECHNICAL PRODUCTS, INC. (“FIBERMARK
FILTER”), AND FIBERMARK OFFICE ACKNOWLEDGES AND AGREES THAT IT INTENDED TO
EXECUTE, AND TO BE BOUND BY, ALL OF THE LOAN DOCUMENTS THAT HAVE BEEN

 

25

--------------------------------------------------------------------------------



 


EXECUTED ON ITS BEHALF BY FIBERMARK, INC., AND HEREBY RATIFIES AND CONFIRMS THE
EXECUTION AND DELIVERY OF SUCH LOAN DOCUMENTS AND THE GRANTS OF SECURITY
INTERESTS AND LIENS SET FORTH THEREIN AND ALL ACTIONS TAKEN BY FIBERMARK OFFICE
THEREUNDER OR OTHERWISE IN CONNECTION THEREWITH.  ALL SUCH LOAN DOCUMENTS
EXECUTED ON BEHALF OF FIBERMARK OFFICE BY FIBERMARK, INC. SHALL BE DEEMED TO
HAVE BEEN PROPERLY EXECUTED BY FIBERMARK OFFICE.


 


4.                                      REPRESENTATIONS AND WARRANTIES.  TO
INDUCE THE AGENT AND THE LENDERS TO ENTER INTO THIS AMENDMENT, THE OBLIGORS
HEREBY REPRESENT AND WARRANT TO THE AGENT AND THE LENDERS AS FOLLOWS:


 


4.1          CORPORATE POWER AND AUTHORITY; NO CONFLICTS.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY EACH OBLIGOR OF THIS AMENDMENT HAS BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND DO NOT AND WILL NOT: (A) IN THE
CASE OF EACH CORPORATE OBLIGOR REQUIRE ANY CONSENT OR APPROVAL OF ITS
STOCKHOLDERS AND IN THE CASE OF FIBERMARK OFFICE REQUIRE ANY CONSENT OR APPROVAL
OF ITS MEMBERS-MANAGERS, WHICH CONSENT OR APPROVAL HAS NOT ALREADY BEEN
OBTAINED; (B) IN THE CASE OF EACH CORPORATE OBLIGOR CONTRAVENE ITS CERTIFICATE
OF INCORPORATION OR BY-LAWS AND IN THE CASE OF FIBERMARK OFFICE CONTRAVENE ITS
ARTICLES OF ORGANIZATION OR OPERATING AGREEMENT; (C) VIOLATE ANY PROVISION OF,
OR REQUIRE ANY FILING, REGISTRATION, CONSENT OR APPROVAL UNDER ANY LAW
(INCLUDING, WITHOUT LIMITATION, REGULATION U), ORDER, WRIT, JUDGMENT,
INJUNCTION, DECREE, DETERMINATION OR AWARD PRESENTLY IN EFFECT HAVING
APPLICABILITY TO SUCH OBLIGOR; (D) RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT
UNDER OR REQUIRE ANY CONSENT UNDER ANY INDENTURE OR LOAN OR CREDIT AGREEMENT OR
ANY OTHER AGREEMENT, LEASE OR INSTRUMENT TO WHICH SUCH OBLIGOR IS A PARTY OR BY
WHICH IT OR ITS PROPERTIES MAY BE BOUND OR AFFECTED; OR (E) RESULT IN, OR
REQUIRE, THE CREATION OR IMPOSITION OF ANY LIEN (OTHER THAN AS CREATED
HEREUNDER), UPON OR WITH RESPECT TO ANY OF THE PROPERTIES NOW OWNED OR HEREAFTER
ACQUIRED BY SUCH PERSON.


 


4.2          LEGALLY ENFORCEABLE AGREEMENTS.  THIS AMENDMENT IS A LEGAL, VALID
AND BINDING OBLIGATION OF SUCH OBLIGOR, ENFORCEABLE AGAINST SUCH OBLIGOR IN
ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT SUCH ENFORCEMENT MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY AND OTHER SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY.


 


4.3          BOTH BEFORE AND AFTER GIVING EFFECT TO THIS AMENDMENT, THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE VIII OF THE FINANCING
AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS WITH THE SAME EFFECT AS
IF MADE ON THE DATE HEREOF, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE.


 


4.4          AFTER GIVING EFFECT TO THIS AMENDMENT, NO EVENT OF DEFAULT OR
DEFAULT HAS OCCURRED AND IS CONTINUING.


 


4.5          SINCE JANUARY 31, 2002, THERE HAS BEEN NO DEVELOPMENT OR EVENT, OR
ANY PROSPECTIVE DEVELOPMENT OR EVENT, WHICH HAS HAD OR COULD RESULT IN A
MATERIAL ADVERSE CHANGE.


 


5.                                      EXECUTION BY GUARANTORS.  EACH
GUARANTOR, AS A GUARANTOR, IS EXECUTING THIS AMENDMENT AND CONSENTING TO THE
MODIFICATIONS TO THE FINANCING AGREEMENT SET FORTH HEREIN.  EACH GUARANTOR
HEREBY REAFFIRMS ITS GUARANTY SET FORTH IN THE FINANCING AGREEMENT AND
ACKNOWLEDGES THAT ALL CAPEX LOANS INCURRED BY ANY OTHER OBLIGOR SHALL
AUTOMATICALLY, WITHOUT NOTICE OR ACTION OF ANY PARTY, BE A GUARANTY OBLIGATION.


 

26

--------------------------------------------------------------------------------


 


6.                                      MISCELLANEOUS.


 


6.1                               FINANCING AGREEMENT.   EXCEPT AS EXPRESSLY SET
FORTH HEREIN, THIS AMENDMENT SHALL NOT, BY IMPLICATION OR OTHERWISE, LIMIT,
IMPAIR, CONSTITUTE A WAIVER OF, OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF
THE LENDERS UNDER THE FINANCING AGREEMENT, AND SHALL NOT ALTER, MODIFY, AMEND OR
IN ANY WAY AFFECT ANY OF THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR
AGREEMENTS CONTAINED IN THE FINANCING AGREEMENT, ALL OF WHICH ARE RATIFIED AND
AFFIRMED IN ALL RESPECTS AND SHALL CONTINUE IN FULL FORCE AND EFFECT.  NOTHING
HEREIN SHALL BE DEEMED TO ENTITLE ANY OBLIGOR TO A CONSENT TO, OR A WAIVER,
AMENDMENT, MODIFICATION OR OTHER CHANGE OF, ANY OF THE TERMS, CONDITIONS,
OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE FINANCING AGREEMENT IN
SIMILAR OR DIFFERENT CIRCUMSTANCES.  THIS AMENDMENT SHALL APPLY AND BE EFFECTIVE
ONLY WITH RESPECT TO THE PROVISIONS OF THE FINANCING AGREEMENT SPECIFICALLY
REFERRED TO HEREIN.  AFTER THE DATE HEREOF, ANY REFERENCE TO “THE FINANCING
AGREEMENT,” IN THE FINANCING AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL MEAN
THE FINANCING AGREEMENT AS AMENDED HEREBY.


 


6.2                               LOAN DOCUMENT.  THIS AMENDMENT SHALL BE A LOAN
DOCUMENT FOR ALL PURPOSES.


 


6.3                               APPLICABLE LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN NYGOL 5-1401.


 


6.4                               SEVERABILITY; SECTION HEADINGS.


 


6.4.1       IF ANY PROVISION OR AGREEMENT IN OR OBLIGATION UNDER THIS AMENDMENT
SHALL BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION, THE
VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OR
OBLIGATIONS, OR OF SUCH PROVISION OR OBLIGATION IN ANY OTHER JURISDICTION, SHALL
NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


 


6.4.2       THE HEADINGS HEREIN ARE INCLUDED FOR CONVENIENCE OF REFERENCE ONLY
AND SHALL BE IGNORED IN THE CONSTRUCTION OR INTERPRETATION HEREOF.  WHEN USED IN
THIS AMENDMENT, (I) “OR” IS NOT EXCLUSIVE; (II) “INCLUDING” IS NOT LIMITING;
(III) A REFERENCE TO ANY LAW, RULE OR REGULATION INCLUDES ANY AMENDMENT OR
MODIFICATION THERETO OR THEREOF, AS WELL AS ANY REPLACEMENT THEREFOR; AND (IV)
UNLESS OTHERWISE PROVIDED FOR IN THIS AMENDMENT, A REFERENCE TO ANY LOAN
DOCUMENT OR OTHER AGREEMENT, INSTRUMENT OR DOCUMENT, SHALL INCLUDE SUCH LOAN
DOCUMENT, OTHER AGREEMENT, INSTRUMENT OR DOCUMENT, AS IT MAY BE AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME IN ACCORDANCE
WITH ITS TERMS.  REFERENCES HEREIN TO ARTICLES, SECTIONS, PARAGRAPHS, SCHEDULES
AND THE LIKE, UNLESS OTHERWISE STATED ARE REFERENCES TO ARTICLES, SECTIONS OR
PARAGRAPHS OF, OR SCHEDULES TO, THIS AMENDMENT.  TERMS SUCH AS “HEREIN”,
“HEREOF” OR “HEREUNDER” REFER TO THIS AMENDMENT AS A WHOLE, AND NOT TO ANY
PARTICULAR PROVISION HEREOF.


 


6.5                               COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL,
BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

[ remainder of page intentionally blank ]

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their proper and duly authorized officers as of the date first
set forth above.

 

 

FIBERMARK, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

By

  /s/ Bruce Moore

 

 

 

 

Name:

  Bruce Moore

 

 

 

Title:

    Vice President

 

 

 

 

 

 

 

 

FIBERMARK DURABLE SPECIALTIES, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By

  /s/ Bruce Moore

 

 

 

 

Name:

  Bruce Moore

 

 

 

 

Title:

    Vice President

 

 

 

 

 

 

 

FIBERMARK NORTH AMERICA, INC.,

 

 

a Delaware corporation,

 

 

formerly known as FiberMark Filter and Technical Products, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

By

  /s/ Bruce Moore

 

 

 

 

Name:

  Bruce Moore

 

 

 

 

Title:

    Vice President

 

 

 

 

 

 

 

FIBERMARK OFFICE PRODUCTS, LLC,

 

 

a Vermont limited liability company

 

 

 

 

 

 

 

BY

FIBERMARK NORTH AMERICA, INC.,

 

 

 

its sole Member

 

 

 

 

 

 

 

 

By

/s/ Bruce Moore

 

 

 

 

 

Name:

  Bruce Moore

 

 

 

 

 

Title:

    Vice President

 

 

 

28

--------------------------------------------------------------------------------


 

 

FIBERMARK DSI INC.,

 

a New York corporation

 

 

 

 

 

By

  /s/ Bruce Moore

 

 

 

Name:

  Bruce Moore

 

 

 

Title:

    Vice President

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,

 

a New York corporation,

 

as Agent

 

 

 

 

 

By

  /s/ Roderick Jarrett

 

 

 

Name:

  Roderick Jarrett

 

 

 

Title:

     Assistant Vice President

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,

 

a New York corporation,

 

as Lender

 

 

 

 

 

By

  /s/ Roderick Jarrett

 

 

 

Name:

  Roderick Jarrett

 

 

 

Title:

    Assistant Vice President

 

 

 

 

 

 

THE CIT GROUP/EQUIPMENT FINANCING, INC.,

 

a New York corporation,

 

as a Lender

 

 

 

 

 

By

  /s/ Edward M. Alt

 

 

 

Name:

  Edward M. Alt

 

 

 

Title:

    Vice President

 

 

29

--------------------------------------------------------------------------------


 

SCHEDULE 1.01A

 

Converting Facilities Equipment Located at
7740 West Street
Lowville, New York

 

Qty

 

 

 

 

Laminating Department

 

 

 

1-

 

Specially Manufactured 60”W Laminator; (Complete Line Refurbished In 2001); 60
Yards/Minute Maximum Operating Speed, To Include:

 

 

(1)

 

Specially Manufactured Unwind Stand; 44”D x 60”W Maximum Roll Capacity

 

 

(1)

 

Specially Manufactured 60”W Automatic Tension Roll Stand; with Fife Web Guide

 

 

(1)

 

Specially Manufactured Glue Application Stand; with Dip Pan; 7”D x 64”W Glue
Applicator Roll; 14”D x 60”W Rubber Backing Roll; (2) Nip Rolls; and
Variable-Speed Controls

 

 

(1)

 

Specially Manufactured Unwind Stand; 44”D x 60”W Roll Capacity, Powered; with
Fife Web Guide

 

 

(1)

 

Can Drying Section, (1993); with (2) 36”D x 64”W Hot Water Heated Drying Cans,
Driven

 

 

(1)

 

Waldron Hartig Rewinder, (1975); 44”D x 60”W Maximum Wind-Up Roll; with
Automatic Tension Controls; and Fife Web Guide

 

 

(1)

 

Coffing 2-Ton Chain Hoist; Pendant Controlled; with Roll Lift

 

 

(2)

 

Budgit 2-Ton Chain Hoists; Pendant Controlled; Each with Roll Lift

 

 

(-)

 

Controls

 

 

 

 

 

Coating Department

 

 

 

1-

 

Rogers Machine 60”W Coating Line, Asset #2, (1999); 60 Yards/Minute Maximum
Operating Speed, Single Sided, To Include:

 

 

 

(1)        Therioult Unwind Stand; 44”D x 64”W Maximum Roll Capacity; with
Automatic Brake Tensioner; and Fife Web Guide

 

 

 

(1)        Rogers Machine 64”W Coating Applicator Stand; Meyer Rod Type; with
Steel Covered Roll

 

 

 

(1)        J.R. Greene Natural Gas Fired Drying Oven; 450°F Maximum Operating
Temperature, 2-Zone, Estimated 8’W x 50’L; with Steel Roller Powered Feed
Through Conveyor

 

 

 

(1)        Specially Manufactured Chill Roll Stand; with (2) 19”D x 70”W Water
Cooled Chill Rolls

 

 

 

(-)        Therioult Automatic Tensioning Rolls

 

 

 

(1)        Rogers Machine 64”W Coating Applicator Stand; Meyer Rod Type;

 

30

--------------------------------------------------------------------------------


 

Qty

 

 

 

 

 

 

 

 

with Rubber Applicator Roll

 

 

 

(1)        Coffing 2-Ton Chain Hoist; Pendant Controlled; with Lift Bar

 

 

 

(1)        J.R. Greene Natural Gas Fired Drying Oven; 450°F Maximum Operating
Temperature, 2-Zone, Estimated 8’W x 50’L; with Steel Roller Powered Feed
Through Conveyor

 

 

 

(-)        Therioult Automatic Tensioning Rolls

 

 

 

(1)        Rogers Machine Chill Roll Stand; with (2) 19”D x 70”W Water Cooled
Chill Rolls

 

 

 

(1)        Specially Manufactured Backwetting Stand; 64”W; with Rotogravure
Roll; and Tensioning Rolls

 

 

 

(1)        John Berduin Machine 40-Ton Calender, S/N 765-A-8155; 60”W; with (3)
14”D x 64”W Steel Covered Rolls; and Pressure Controls

 

 

 

(1)        Rogers Machine Chill Roll Stand; with (2) 19”D x 70”W Water Cooled
Chill Rolls

 

 

 

(1)        Therioult Surface-Type Rewind Stand; Powered, 44”D x 60”W Maximum
Roll Capacity

 

 

 

(-)        Controls

 

 

 

1-

 

Rogers Machine 60”W Coating Line, Asset #8, (2000); 60 Yards/Minute Maximum
Operating Speed, Single Sided, To Include:

 

 

(1)

 

Therioult Unwind Stand; 44”D x 60”W Maximum Roll Capacity; with Automatic Brake
Tensioner; and Fife Web Guide

 

 

(1)

 

Rogers Machine 64”W Coating Applicator Stand; Meyer Rod Type; with Steel Covered
Roll

 

 

(1)

 

J.R. Greene Natural Gas Fired Drying Oven; 450°F Maximum Operating Temperature,
2-Zone, Estimated 8’W x 50’L; with Steel Roller Powered Feed Through Conveyor

 

 

(1)

 

Rogers Machine Chill Roll Stand; with (2) 19”D x 70”W Water Cooled Chill Rolls

 

 

(-)

 

Therioult Automatic Tensioning Rolls

 

 

(1)

 

Rogers Machine 64”W Coating Applicator Stand; Meyer Rod Type; with Steel Covered
Roll

 

 

(1)

 

Coffing 2 Ton Chain Hoist; Pendant Controlled; with Lift Bar

 

 

(1)

 

J.R. Greene Natural Gas Fired Drying Oven; 450°F Maximum Operating Temperature,
2-Zone, Estimated 8’W x 50’L; with Steel Roller Feed Through Conveyor

 

 

(-)

 

Therioult Automatic Tensioning Rolls

 

 

(1)

 

Rogers Machine Chill Roll Stand; with (2) 19”D x 70”W Water Cooled Chill Rolls

 

 

(1)

 

Specially Manufactured Backwetting Stand; 64”W; with Rotogravure Roll; and
Tensioning Rolls

 

 

(1)

 

Rogers Machine Chill Roll Stand; with (2) 19”D x 70”W Water Cooled Chill Rolls

 

 

(1)

 

Therioult Surface-Type Rewind Stand; Powered, 44”D x 60”W Maximum Roll Capacity

 

31

--------------------------------------------------------------------------------


 

Qty

 

 

 

 

 

(-)

 

Controls

 

1-

 

Magnat 62”W Coating Line, Asset #11, (1977); 135 Yards/Minute Maximum Operating
Speed, 2 Sided Coating, To Include:

 

 

(1)

 

Magnat 2-Position Unwind Stand; 60”D x 70”W Roll Capacity; with (2) Powered
Unwinders, Automatic Brake Tensioner; Automatic Flying Cut-Off Splicer;
Displacing Head; and Tensioning Rolls

 

 

(1)

 

Magnat Coating Applicator Stand; 64”W, Meyer Rod Type; with Tensioning Rolls

 

 

 

 

(1)        Magnat Drying Oven; Top and Bottom Dual-Entry Type, 350°F Maximum
Operating Temperature, 2-Zone; with Electric Infrared Heaters; Steam Heated
Coils, Hot Air; Powered Roller Feed Through Conveyor; and Temperature Controls

 

 

 

 

(1)        Magnat Chill Roll Stand; with 12”D x 64”W Water Cooled Chill Roll

 

 

 

 

(1)        Turn Bar Station; with (2) 120”L 90° Turn Bars; and Blower

 

 

 

 

(1)        Magnat 64”W Coating Application Stand; Meyer Rod Type; with
Tensioning Rolls

 

 

 

 

(-)        Automatic Tensioning Rolls

 

 

 

 

(1)        Fife Web Guide

 

 

 

 

(1)        Magnat Backwet Station; 64”W

 

 

 

 

(1)        Thermo Web Systems Steam Foil Stand; 64”W

 

 

 

 

(1)        Magnat 2-Position Unwind Stand; 70”W; with Powered Slate Roll; (2)
Unwind Stations; and Automatic Flying Cut-Off Splicer

 

 

 

 

(1)        Roll Outfeed Shuttle-Type Conveyor; with Outfeed Ramp, Estimated 6’W
x 45’L; and Toledo Model 8136 Floor Scale, 48” x 48” Platform

 

 

 

 

(1)        Shaw Box 3-Ton Cable Hoist; Pendant Controlled; with Roll Lift

 

 

 

 

(-)        Controls

 

 

 

1-

 

Specially Manufactured 58”W Coating Line, Asset #12; (Components Estimated 1960
To Mid 1995), 50 Yards/Minute Maximum Operating Speed, 2-Sided Coating, 3-Pass,
To Include:

 

 

(1)

 

Stanford Model T0-40-M Dual Turret Unwinder, S/N 565-2303; 450 Feet/Minute
Maximum Operating Speed, 44”D x 60”W Maximum Roll Capacity

 

 

(1)

 

Splice On The Fly Roll Change Unit; 64”W

 

 

(1)

 

Specially Manufactured Coating Application Stand; 64”W, Meyer Rod Type

 

 

(1)

 

Steam Coil-Type Drying Oven; Dual Pass, 64”W Capacity, Estimated 6’W x 40’L,
290°F Maximum Operating Temperature, 2-Zone; with Steel Roll Powered Feed
Through Conveyor

 

 

(1)

 

Specially Manufactured Coating Applicator; (Water Base Top Coat), 64”W

 

 

(1)

 

Festoon Box; with (3) Top Rolls; and (3) Bottom Rolls

 

 

(1)

 

Glenro Electric IR Dryer, (1996); with Controls

 

 

(1)

 

AccuGuide Electronic Web Guide

 

 

(1)

 

Specially Manufactured 64”W Coating Application Stand; Meyer Rod Type

 

 

(1)

 

Chill Roll Stand; with (2) 20”D x 64”W Water Cooled Chill Rolls

 

32

--------------------------------------------------------------------------------


 

Qty

 

 

 

 

 

(1)

 

Web Guide

 

 

(1)

 

Chill Roll Stand; with 12”D x 64”W Water Cooled Chill Roll

 

 

(1)

 

Surface-Type Rewinder; Powered, 44”D x 62”W Maximum Roll Capacity

 

 

(1)

 

Budgit 2-Ton Chain Hoist; Pendant Controlled; with Roll Lift

 

 

(-)

 

Controls

 

 

 

1-

 

Rogers Machine 58”W Direct Gravure Printing Press, Asset #4, (2000); 60
Yards/Minute Maximum Operating Speed, Single Color, Single-Sided Printing, To
Include:

 

 

(1)

 

Therioult Surface-Type Unwinder; 44”D x 60”W Maximum Roll Capacity

 

 

(1)

 

Therioult Tensioning Roll Stand; with Fife Web Guide

 

 

(1)

 

Rogers Machine Printing Unit; 60”W, Direct Gravure Type; with Rubber Covered Nip
Roll; Spare Aqueous Knife Coating Unit, 2-Tone, Spanish Type; and 24 Spare
Patterned Gravure Rolls

 

 

(1)

 

J.R. Greene Natural Gas Drying Oven; 400°F Maximum Operating Temperature,
2-Zone; with Powered Roller Feed Through Conveyors

 

 

(1)

 

Rogers Machine Chill Roll Stand; with (2) 16”D x 64”W Water Cooled Chill Rolls,
Powered

 

 

(1)

 

Dahlgren Model LAS62JR Mini Backwetting Stand, S/N 300-84, (1984); 65”W; with
(2) 6”D x 65”W Rubber Rolls; and 6”D x 65”W Steel Roll

 

 

(1)

 

Tensioning Roll Stand; 65”W; with Fife Web Guide

 

 

(1)

 

Therioult Surface-Type Rewinder; Powered, 44”D x 60”W Maximum Roll Capacity

 

 

(2)

 

Coffing 2-Ton Chain Hoists; Pendant Controlled; Each with Roll Lift Bar

 

 

(-)

 

Controls

 

 

 

 

 

Embossing Department

 

1-

 

Fadows Machine Works 58”W Embosser, Asset #4; (Estimated 1960s); 70 Yards/Minute
Maximum Operating Speed; with Surface-Type Unwind Stand, Manual, with Automatic
Brakes, and Fife Web Guide; 18”D x 60”W Rubber Covered Powered Pressure Roll;
Embossing Roll, 225°F Maximum Operating Temperature; Chill Roll; Budzar Heat
Exchanger, 225°F Maximum Operating Temperature; IR Heater; and Surface-Type
Rewind Stand, 60”W, Powered

 

1-

 

Fadows Machine Works 58”W Embosser, Asset #7; (Estimated 1960s); 83 Yards/Minute
Maximum Operating Speed; with Surface-Type Unwind Stand, Manual, with Automatic
Brakes, and Fife Web Guide; 18”D x 60”W Rubber Covered Powered Pressure Roll;
Embossing Roll, 225°F Maximum Operating Temperature; Chill Roll; Budzar Heat
Exchanger, 225°F Maximum Operating Temperature; and Surface-Type Rewind Stand,
60”W, Powered

 

1-

 

Fadows Machine Works 58”W Embosser, Asset #8; (Estimated 1960s); 53 Yards/Minute
Maximum Operating Speed; with Surface-Type Unwind Stand,

 

 

33

--------------------------------------------------------------------------------


 

Qty

 

 

 

 

 

 

 

Manual, with Automatic Brakes, and Fife Web Guide; 18”D x 60”W Paper Backing
Rubber Covered Powered Pressure Roll; Embossing Roll, 250°F Maximum Operating
Temperature; Chill Roll; and Surface-Type Rewind Stand, 60”W, Powered

 

 

 

1-

 

Fadows Machine Works 58”W Embosser, Asset #10; (Estimated 1960s); 70
Yards/Minute Maximum Operating Speed; with Surface-Type Unwind Stand, Manual,
with Automatic Brakes, and Fife Web Guide; 18”D x 60”W Rubber Covered Powered
Pressure Roll; Embossing Roll, 225°F Maximum Operating Temperature; Chill Roll;
IR Heater; and Surface-Type Rewind Stand, 60”W, Powered

 

 

 

1-

 

Fadows Machine Works 58”W Embosser, Asset #9; (Estimated 1960s); 75 Yards/Minute
Maximum Operating Speed; with Surface-Type Unwind Stand, Manual, with Friction
Brake, and Fife Web Guide; 18”D x 60”W Rubber Covered Powered Pressure Roll;
Embossing Roll, 250°F Maximum Operating Temperature; Chill Roll; Surface-Type
Rewind Stand, 60”W, Manual; and Friction Brake

 

 

 

1-

 

Fadows Machine Works 58”W Embosser, Asset #5; (Estimated 1960s); 80 Yards/Minute
Maximum Operating Speed; with Surface-Type Unwind Stand, Manual, with Friction
Brake, and Fife Web Guide; 18”D x 60”W Rubber Covered Powered Pressure Roll;
Embossing Roll, 225°F Maximum Operating Temperature; Chill Roll; Budzar Heat
Exchanger, 225°F Maximum Operating Temperature; and Surface-Type Rewind Stand,
60”W, Powered

 

 

 

1-

 

Johnstone Model RTE4 58”W Embosser, S/N 32235, Asset #6; (Refurbished In 1995),
Custom Built, 100 Yards/Minute Maximum Operating Speed; with 60”W Powered Unwind
Stand, with Automatic Tensioners, and Secondary Friction Brake; Embossing
Station, 60”W, with 4-Position Turret-Type Embossing Roll Changer, Steam Heated,
250°F Maximum Operating Temperature; 20”D x 60”W Rubber Covered Pressure Roll;
and Powered 60”W Forward and Reverse Rewind Stand

 

 

 

 

 

Sheeting Department

 

1-

 

Maxson Model 5664M 60” Precision Sheeter, S/N Unknown, Asset #2, (1997); 300
Feet/Minute Maximum Operating Speed, 60” x 54” Maximum Cut Size, 10.875” Minimum
Sheet Length, 7 Maximum Slits Across, 3” to 6” Core Sizes, 46” Maximum Pile
Height, To Include:

 

 

(1)

 

Unwind Stand; Powered, 44”D x 70”W Roll Capacity

 

 

(1)

 

Inspection Station; with Lighting

 

 

(1)

 

Decurler Stand; with Slitting Station, Double Fly Knife-Type, 60”W Capacity, 9
Knife Capability; with Automation Defect Rejection System; and Edge Trimmers

 

 

(6)

 

Tabbers

 

 

(1)

 

Takeoff Conveyor Section

 

 

(1)

 

Automatic Stacker; 34” x 64” Platform, 46” Maximum Pile Height, Vibrating
Stacker Type

 

34

--------------------------------------------------------------------------------


 

Qty

 

 

 

 

(-)

 

Controls; with Automatic Sheet and Rejection Count

 

 

 

1-

 

Strachen Henshaw Model 1700DK 60” Sheeter, S/N 3C23-01, (1996); 1,000
Feet/Minute Maximum Operating Speed, 60” Maximum Web Width, 48” Maximum Sheet
Length, 60” x 48” Maximum Cut Size, 11” x 12” Minimum Cut Size, 46” Maximum Pile
Height, 3” to 6” Core Sizes, (4) Maximum Slits Across, To Include:

 

 

(1)

 

60”W Unwind Stand; with Automatic Tensioner

 

 

(1)

 

Fife Web Guide

 

 

(1)

 

Automatic Decurler System

 

 

(1)

 

Sheeter Section; Single-Fly Knife Type, 6-Knife Blade Capability; with Edge
Trimmers; and Automatic Defect Rejection System

 

 

(1)

 

Take-Away Conveyor Section

 

 

(1)

 

Automatic Stacker; 46” Pile Height, 66” x 75” Platform, Vibrating Type,
Automatic Drop Capability

 

 

(-)

 

Controls, with Automatic Defect and Sheet Counting

 

35

--------------------------------------------------------------------------------


 

Converting Facilities Equipment Located at
45 North Fourth Street
Quakertown, Pennsylvania

 

Qty

 

 

 

 

Finishing Department

 

 

 

1-

 

Shanks Model Unknown 64”W Slitter/Rewinder, Asset #3; (Estimated Mid 1970s), 300
Yards/Minute Maximum Operating Speed, 50” Maximum Unwind Roll Diameter, 40”
Maximum Wind-Up Roll Diameter, 3” Minimum Wind-Up Roll Diameter; with Dusenbery
64”W Unwind Stand; Rewind Station; (2) Trimming Blades, 19” Minimum Slitting
Width; and Web Tension/BrakeVariable-Speed Controls

 

 

 

1-

 

Dusenbery Model 840-XY 62”W Slitter/Rewinder, S/N 52700, Asset #4, (1967); 300
Yards/Minute Maximum Operating Speed, 50” Maximum Roll Unwind Diameter, 40”
Maximum Wind-Up Roll Diameter, 3” Minimum Wind-Up Roll Diameter; with Dusenbery
62”W Unwind Stand; (2) Trimming Blades; Rewind Stand; and Web
Tension/Brake/Variable-Speed Controls

 

 

 

1-

 

Dusenbery Model 840-XAL 84”W Slitter/Rewinder, S/N 56077, Asset #5, (1970); 300
Yards/Minute Maximum Operating Speed, 50” Maximum Roll Unwind Diameter, 50”
Maximum Wind-Up Roll Diameter, 3” Minimum Wind-Up Roll Diameter; with Dusenbery
84”W Unwind Stand; (2) Trimming Blades; Rewind Stand; and Web
Tension/Brake/Variable-Speed Controls

 

 

 

1-

 

Dusenbery Model 840-AL 84”W Slitter/Rewinder, S/N 57873, Asset #6, (1979); 400
Yards/Minute Maximum Operating Speed, 50” Maximum Roll Unwind Diameter, 50”
Maximum Wind-Up Roll Diameter, 3” Minimum Wind-Up Roll Diameter; with Dusenbery
84”W Unwind Stand; (2) Trimming Blades; Rewind Stand; and Web
Tension/Brake/Variable-Speed Controls

 

 

 

1-

 

Cameron Model 26 48”W Slitter, Asset #1; (Estimated Early 1970s), 100
Yards/Minute Maximum Operating Speed, 45” Maximum Unwind Roll Diameter, 18”
Maximum Wind-Up Roll Diameter, 1-1/2” Minimum Slit Width, Accurate to 1/64”;
with 48”W Unwind Stand; Slitting Blades; 2-Position Rewind Station; and
Variable-Speed Controls

 

 

 

1-

 

Shanks Model 521-30 54”W Slitter, Asset #4, (1992); 100

 

36

--------------------------------------------------------------------------------


 

Qty.

 

 

Yards/Minute Maximum Operating Speed, 45” Maximum Unwind Roll Diameter, 30”
Maximum Wind-Up Roll Diameter, 1-1/2” Minimum Slit Width, Accurate to 1/64”;
with 54”W Unwind Stand; Slitting Blades; 2-Position Rewind Station; and
Variable-Speed Controls

 

 

 

1-

 

Shanks Model 521 54”W Slitter, Asset #3; (Estimated Early 1980s), 100
Yards/Minute Maximum Operating Speed, 45” Maximum Unwind Roll Diameter, 30”
Maximum Wind-Up Roll Diameter, 1-1/2” Minimum Slit Width, Accurate to 1/64”;
with 54”W Unwind Stand; Slitting Blades; 2-Position Rewind Station; and
Variable-Speed Controls

 

 

 

1-

 

Cameron Model 28-3D 60”W Slitter, Asset #2; (Estimated Early 1970s), 100
Yards/Minute Maximum Operating Speed, 45” Maximum Unwind Roll Diameter, 30”
Maximum Wind-Up Roll Diameter, 1-1/2” Minimum Slit Width, Accurate to 1/64”;
with 60”W Unwind Stand; Slitting Blades; 2-Position Rewind Station; and
Variable-Speed Controls

 

 

 

1-

 

BF Perkins 62”W Calender, S/N H-5304-81, (1981); 1,000 Feet/Minute Maximum
Operating Speed, 2,000 Lbs./Linear Inch, 3-Roll Stack Type, Double Nip, 52”
Maximum Unwind Roll Diameter, 48” Maximum Wind-Up Roll Diameter, Single or
Double Roll Nipping; with 62”W Unwind Stand; Tension Roll; 20”D x 62”W Upper and
Lower Nip Rolls, Steel Covered, Hot Oil Heated, 325°F Maximum Operating
Temperature; 23”D x 62”W Center Calender Roll, Nylon Covered, 350°F Maximum
Operating Temperature, Hot Oil Heated; Outfeed Tensioning Rolls; and BF Perkins
62”W Rewind Stand; (Built To Add 4th Roll; Currently Used As 3-Roll)

 

 

 

1-

 

Beck 60”W Sheeter, S/N 2514; (Estimated 1970s), 100 Sheets/Minute Maximum
Operating Speed, 12” to 70” Minimum to Maximum Sheet Length Capacity; with 60”W
Unwind Stand; Slitting and Cutting Station; Outfeed Conveyor; Outfeed Table; and
Variable-Speed Controls

 

 

 

1-

 

Brackett Model RFES 27-1/2”W End Sheeter, S/N P194, Asset #2; Estimated 200
Sheets/Minute Maximum Operating Speed; with (2) 28”W In-Line Unwind Stands; 28”W
Side-Mounted Unwind Stand; Nip-and-Fold Roll Station; Feed Through Belt Conveyor
Station, with Tape and Glue Application; Cut To Length Station; Counter; Stack
Outfeed Table; and Variable-Speed Controls

 

 

 

1-

 

Brackett Model RFES 27-1/2”W End Sheeter, Asset #1; Estimated 150 Sheets/Minute
Maximum Operating Speed; with (2) 28”W In-Line Unwind Stands; 28”W Side-Mounted
Unwind Stand; Nip-and-Fold Roll Station; Feed Through Belt Conveyor Station,
with Tape Applicator, Animal Glue Applicator, and Hot Air Dryer; (2) Elmer’s
Glue Applicators, Top and Bottom; Cut-To-Length Station; Stack Table; and
Variable-Speed Controls

 

 

 

 

 

Coating Department

 

 

 

1-

 

Black Clawson 62”W Coating Line, Asset #10; (Estimated Mid 1980s), 300
Yards/Minute Maximum Operating Speed, Meyer Rod Type, Tandem Type, (2) Coats On
One Side Capability, Single Side-Coating, To Include:

 

37

--------------------------------------------------------------------------------


 

Qty.

 

 

 

(1)

 

Black Clawson Dual-Turret Unwinder; 44”D x 62”W Roll Capacity, Brake Type

 

 

(1)

 

Black Clawson Splice On The Fly Unit; 62”W Capacity

 

 

(1)

 

Black Clawson Model 150010311 Dancer Roll, S/N 386935, (2000); 66”W Capacity

 

 

(1)

 

Black Clawson Coating Application Station; (Water Based Latex), Meyer Rod Type,
62”W Capacity; with Applicator Roll; Dip Pan; and Air Knife Doctor Roll

 

 

(1)

 

Vacuum Belt; Estimated 70”W

 

 

(1)

 

Tec Systems Natural Gas Fired Flotation Drying Oven; 500°F Maximum Operating
Temperature, Estimated 10’W x 32’L, 2-Zone, 4” x 66” Opening

 

 

(1)

 

Mixing Platform; with (4) Carbon Steel Open Top Mixing Tanks, Estimated 500
Gallon Capacity, with Center-Mounted Agitators, Variable-Speed, and Pumps

 

 

(-)

 

Edge Guides

 

 

(1)

 

Black Clawson Chill Roll Stand; with (2) 24”D x 70”W Water Cooled Chill Rolls

 

 

(1)

 

Blower; Estimated 25 hp

 

 

(1)

 

Coating Application Stand; (Water Based Clear Coat), Meyer Rod Type, 62”W
Capacity; with Applicator Roll; and Air Knife Doctor Roll

 

 

(1)

 

Vacuum Belt; Estimated 62”W

 

 

(1)

 

Tec Systems Natural Gas Fired Drying Flotation Oven; 500°F Maximum Operating
Temperature, Estimated 10’W x 60’L, 3-Zone, 4” x 66” Opening

 

 

(-)

 

Edge Guides

 

 

(1)

 

Black Clawson Chill Roll Stand; with (2) 24”D x 70”W Water Cooled Chill Rolls

 

 

(1)

 

Black Clawson Roll Change Flying Knife Cut-Off Stand; with Tension Control

 

 

(1)

 

Black Clawson Model 21-201 Dual-Turret Unwinder, S/N 3030262273, (1980); 44”D x
62”W Maximum Wind-Up Roll

 

 

(1)

 

Black Clawson Control Console

 

 

 

 

 

1-

 

Black Clawson 62”W Coating Line, Asset #8; (Estimated Mid 1960s), 160
Yards/Minute Maximum Operating Speed, Air Knife Type, Tandem Type, (2) Coats On
One Side Capability, Single-Side Coating, To Include:

 

 

(1)

 

Black Clawson Dual-Turret Unwinder; Rig Type, 62”W Roll Capacity, 42” Maximum
Roll Diameter

 

 

(1)

 

Black Clawson Splice On The Fly Unit; Estimated 62”W Capacity

 

 

(1)

 

Black Clawson Coating Application Station; (Water Based Latex); with Applicator
Roll; Dip Pan; and Air Knife Doctor Roll

 

 

(1)

 

Vacuum Belt; Estimated 70”W

 

 

(1)

 

Natural Gas Fired Hot Box Type Drying Oven; 450°F Maximum Operating Temperature,
Single Zone, Estimated 10’W x 18’L; with Teflon Slat-Type Conveyor

 

38

--------------------------------------------------------------------------------


 

Qty.

 

 

 

(1)

 

Mixing Platform; with Carbon Steel Open Top Mixing Tanks, Estimated 300 Gallon
Capacity; with Center-Mounted Agitators, Variable-Speed, Pumps; and Fairbanks
Scales

 

 

(-)

 

Edge Guides

 

 

(1)

 

Black Clawson Chill Roll Stand; with (2) Estimated 20”D x 70”W Water Cooled
Chill Rolls

 

 

(1)

 

Black Clawson Coating Application Stand; (Water Based Clear Coat); with
Applicator Roll; Dip Pan; and Air Knife Doctor Roll

 

 

(1)

 

Natural Gas Fired Hot Box Type Drying Oven; Estimated 450°F Maximum Operating
Temperature, Estimated 10’W x 90’L, 5-Zone; with Teflon Slat-Type Conveyor

 

 

(-)

 

Edge Guides

 

 

(1)

 

Black Clawson Chill Roll Stand; with (2) 20”D x 62”W Water Cooled Chill Rolls

 

 

(1)

 

Black Clawson Model 113 Roll Change Flying Knife Cut-Off Stand, S/N 293E162993;
62”W

 

 

(1)

 

Black Clawson Model 20F Dual-Turret Unwinder, S/N 303D162901, (1965); 62”W, 61”
Maximum Wind-Up Roll Diameter

 

 

(1)

 

Black Clawson Control Console

 

1-

 

Black Clawson 62”W Coating Line, Asset #11, (2000); 300 Yards/Minute Maximum
Operating Speed, Air Knife Type, Tandem Type, (2) Coats On One Side Capability,
2-Sided Coating, To Include:

 

 

(1)

 

Black Clawson Model 130041001 Dual-Turret Unwinder, S/N 385568; AC Drive Type,
62”W Roll Capacity, 50” Maximum Unwind Roll Diameter; with Allen-Bradley Model
PanelView 1000 Touch Screen Interface Control

 

 

(1)

 

Black Clawson Dancer Roll; 62”W Capacity

 

 

(1)

 

Black Clawson Model 101063311 Coating Application Station, S/N 386462; 66”W;
with Meyer Rod Metering System; Applicator Roll; Dip Pan; Air Knife Doctor Roll;
and Allen-Bradley Model PanelView 1000 Touch Screen Interface Control

 

 

(1)

 

Black Clawson Natural Gas Fired Drying Oven; 500°F Maximum Operating
Temperature, 2-Zone, Estimated 12’W x 35’L; with Flotation/Roll Support Type
Feed Through Conveyor

 

 

(1)

 

Mixing Platform; with (4) Carbon Steel Open Top Mixing Tanks; Estimated 600
Gallon Capacity, Each with Center-Mounted Agitators, and Pumps

 

 

(1)

 

Black Clawson Chill Roll Stand; with (3) 20”D x 70”W Water Cooled Chill Rolls

 

 

(1)

 

Turn Bar Station; with (2) 90° Turn Bars, Estimated 120”L

 

 

(1)

 

Black Clawson Coating Application Stand; 66”W; with Meyer Rod Metering System;
Applicator Roll; Dip Pan; Air Knife Doctor Roll; and Allen-Bradley Model
PanelView 1000 Touch Screen Control

 

 

(1)

 

Black Clawson Natural Gas Fired Drying Oven; 500°F Maximum Operating
Temperature, 3-Zone, Estimated 12’W x 60’L; with Flotation/Roll Support Feed
Through Conveyor

 

39

--------------------------------------------------------------------------------


 

Qty.

 

 

 

(1)

 

Black Clawson Model 150070130 Chill Roll Stand, S/N Unknown, (2000); with (3)
20”D x 66”W Water Cooled Chill Rolls

 

 

(1)

 

Specially Manufactured 72”W Calendar; Single-Nip, 2 Roll; with Kusters
Variable-Speed Crown, 18”D x 72”W Roll; 24”D x 72”W Steel Roll; and
Allen-Bradley Model PanelView 600 Interface Control

 

 

(3)

 

Valmet Caliper Profile Gauging Systems, (1992); (Upgraded; To Be Installed; (2)
Used As Spares)

 

 

(1)

 

Black Clawson Dual-Turret Unwinder; 62”W, AC Driven; with Allen-Bradley Model
PanelView 1000 Touch Screen Interface Controls

 

 

(1)

 

Black Clawson Control Console

 

1-

 

Specially Manufactured 48”W Coating Line, Asset #1; (Estimated 1970s), 100
Yards/Minute Maximum Operating Speed, To Include:

 

 

(1)

 

Lembo 60”W Unwind Stand; Line Shaft Driven

 

 

(1)

 

Corotec Corona Treater; 50”W

 

 

(1)

 

Flexographic Analox Roll-Type Print Station; with Rubber Coated Transfer Roll

 

 

(2)

 

Natural Gas Fired Dryers; Estimated 6’W x 10’L, Single Zone, 400°F Maximum
Operating Temperature

 

 

(1)

 

Rotogravure Print Station; 50”W

 

 

(1)

 

Surface-Type Rewinder; Line Shaft Driven

 

 

(-)

 

Controls

 

1-

 

Inta Roto 48”W Coating Line, S/N M270, Asset #2, (1975); (Estimated Early
1980s), 100 Yards/Minute Maximum Operating Speed, To Include:

 

 

(1)

 

2-Position Unwinder; 60”W

 

 

(1)

 

Corotec Corona Treater; 50”W

 

 

(1)

 

Tension Roll Station

 

 

(1)

 

Meyer Rod-Type Coating Station; Double Rod

 

 

(1)

 

Natural Gas Fired Dryer; Single-Zone, 400°F Maximum Operating Temperature

 

 

(1)

 

Flexographic Coating Station; with Analox Rollers; and Rubber Print Roll;
(Varnish Finish)

 

 

(1)

 

Natural Gas Fired Dryer; Single-Zone, 400°F Maximum Operating Temperature

 

 

(1)

 

Rotogravure Coating Station; 48”W

 

 

(1)

 

Natural Gas Fired Dryer; Single-Zone, 400°F Maximum Operating Temperature

 

 

(1)

 

Tension Roll Stand

 

 

(1)

 

Surface-Type Rewinder; Line Shaft Driven

 

 

(-)

 

Controls

 

 

40

--------------------------------------------------------------------------------


 

 

 

Saturation Department

Qty.

 

1-

 

Black Clawson 62”W Saturator, Asset #7; (Estimated New In Mid 1980s; Rebuilt In
2001); 250 Yards/Minute Maximum Operating Speed, To Include:

 

 

(1)

 

Black Clawson Dual-Turret 62”W Unwinder; Brake Type, 50”D x 62”W Maximum Roll
Capacity

 

 

(1)

 

Black Clawson Splice Unit; 62”W; (Slows Down On The Fly)

 

 

(1)

 

Black Clawson Vacuum Roll; with Dancer Roll, 66”W

 

 

(1)

 

Zink Manufacturing Saturator; (Early 1990s); with (2) Squeeze Rolls, Estimated
14”D x 68”W, Chilled Iron, Chrome Plated; and Dip Tank

 

 

(2)

 

Web Flotation Units

 

 

(2)

 

Marsden Gas IR Units, (2001)

 

 

(1)

 

Mixing Platform; with (2) Open Top Mixing Tanks, 6’D x 4-1/2’H; Center-Mounted
Agitators; and Pumps

 

 

(1)

 

Tec Systems Natural Gas Fired Flotation-Type Drying Oven, (1985); 500°F Maximum
Operating Temperature, 2-Zone, Estimated 6’W x 40’L

 

 

(-)

 

Edge Guides

 

 

(1)

 

Morrison Can Dryer; 10-Can, 100-Lbs. Pressure/Can, Steam Heated, 36”D x 66”W,
3-Zone, 320°F Maximum Operating Temperature; with Allen-Bradley Model PanelView
600 Control; and (2) ABB Kent Taylor Model Commander 1900 Chart Recorders

 

 

(1)

 

Chill Roll Station; with (3) Water Cooled Chill Rolls, Estimated 20”D x 66”W

 

 

(1)

 

Specially Manufactured Calender; 66”W; with Crown Roll, Estimated 20” x 66”; and
Flat Roll, Estimated 20” x 66”

 

 

(1)

 

Roll Change Flying Cut-Off Unit; 62”W Capacity

 

 

(1)

 

Black Clawson Dual-Turret Unwinder; 62”W Capacity, 50” Maximum Wind Up Roll
Diameter, AC Driven

 

 

(1)

 

Black Clawson Control Console

 

1-

 

Black Clawson 62”W Saturator, Asset #6; (Estimated Mid 1950s), 120 Yards/Minute
Maximum Operating Speed, To Include:

 

 

(1)

 

Black Clawson Dual-Turret Unwinder; Estimated 40”D x 62”W Maximum Roll Capacity

 

 

(1)

 

Vacuum Roll; Estimated 62”W

 

 

(1)

 

Black Clawson 65”W Saturator; with (2) Squeeze Rolls, (1) Rubber Covered, (1)
Chilled Iron and Chrome Plated; and Dip Pan

 

 

(1)

 

Drying Oven; Estimated 10’W x 20’L; with Marsden Natural Gas IR Unit, (2001);
Marsden Electric IR Unit; Steam Coils; and Controls

 

 

(1)

 

Mixing Platform; with (2) Estimated 300-Gallon Open Top Mixing Tanks;
Center-Mounted Agitators; and Pumps

 

 

(1)

 

Black Clawson Can Dryer; Estimated 66”W; with (6) 31”D x 66”W
Horizontally-Stacked Steam Heated Cans; (4) 24”D x 66”W Vertically-Stacked Steam
Heated Cans; (10) 24”D x 62”W Vertically-Stacked Steam Heated Cans; and (10)
24”D x 66”W Vertically-Stacked Steam Heated Cans

 

 

(1)

 

Corrugated Roll Station; with (2) 12”D x 62”W Corrugated Rolls, Water

 

41

--------------------------------------------------------------------------------


 

Qty.

 

 

 

 

Cooled, Powered

 

 

(1)

 

Chill Roll Station; with (2) 20”D x 66”W Chill Rolls

 

 

(1)

 

Black Clawson Model 20 Manual Dual-Turret Rewinder, S/N 303A99070; 42”D x 62”W
Maximum Roll Capacity

 

 

(1)

 

Black Clawson Control Console

 

 

 

 

 

1-

 

Black Clawson 78”W Saturator, Asset #9; (Estimated Early 1970s), 250
Yards/Minute Maximum Operating Speed, To Include:

 

 

(1)

 

Black Clawson Model 21/221 Dual-Turret Unwinder, S/N 99D194431, (1970);
Estimated 84”W, 46” Maximum Roll Diameter

 

 

(1)

 

Black Clawson Splice Unit; Estimated 84”W; (Slow Down On The Fly); with
Automatic Tensioning Control

 

 

(1)

 

Vacuum Roll; 24”D x 84”W

 

 

(1)

 

Tensioning Roll Station

 

 

(1)

 

Black Clawson Saturator; 84”W; with (2) Squeeze Rolls, Estimated 14”D x 84”W,
Chilled Iron, Chrome Plated

 

 

(1)

 

Black Clawson Drying Oven; 10’ x 35’; with Marsden Natural Gas IR Unit, (2000);
Electric IR Units; and Steam Coils, with Blowers

 

 

(1)

 

Mixing Platform; with (2) Carbon Steel Mixing Tanks, Estimated 500 Gallon
Capacity; Center-Mounted Agitators; and Pumps

 

 

(1)

 

Morrison Can Dryer; with (24) 48”D x 84”W Horizontally-Stacked Steam Heated
Cans, 100-Lb. Steam Pressure, 320°F Maximum Operating Temperature; and (2)
Cooling Drums, 48”D x 84”W, Water Cooled

 

 

(1)

 

Tension Roll Stand

 

 

(1)

 

Black Clawson Roll Change Flying Knife Cut-Off Unit; 62”W

 

 

(1)

 

Black Clawson Dual-Turret Rewinder; 48”D x 76”W Maximum Roll Wind-Up

 

 

(1)

 

Black Clawson Control Console

 

42

--------------------------------------------------------------------------------